Exhibit 10.48

14,000,000,000 Yen

Revolving Credit Facility Agreement

 

Borrower    :   Spansion Japan Limited Arranger and Agent    :   The Bank of
Tokyo-Mitsubishi UFJ, Ltd. Lenders    :   The Bank of Tokyo-Mitsubishi UFJ, Ltd.
     The Norinchukin Bank      Resona Bank, Limited      The Toho Bank, Ltd.   
Dated:        December 28, 2007

 

 

This English translation is prepared by Shimazaki International Law Office in
the belief that such translation is faithful to its Japanese original version.
Please note, however, that if there is any inconsistency between this
translation and the Japanese version, the Japanese version prevails.



--------------------------------------------------------------------------------

CONTENTS

 

Article 1   Definition    3 Article 2   Rights and Obligations of Lender    13
Article 3   Use of Proceeds    14 Article 4   Conditions Precedent to
Effectiveness of This Agreement    14 Article 5   Request for Disbursement of
Advance    15 Article 6   Conditions Precedent for Commitment    17 Article 7  
Disbursement of the Advance    18 Article 8   Non-Disbursement of the Individual
Advance    21 Article 9   Exemption from Liability of the Lenders    21 Article
10   Increased Costs    22 Article 11   Repayment of Principal    23 Article 12
  Interest    23 Article 13   Prepayment    24 Article 14   Default Interest   
26 Article 15   Facility Fee    26 Article 16   Agent Fee    28 Article 17  
Expenses, Taxes and Duties and Breakage Costs    29 Article 18   Performance of
Obligations by the Borrower    29 Article 19   Distribution to the Lenders    32
Article 20   Representations and Warranties of the Borrower    37 Article 21  
Covenants of the Borrower    39 Article 22   Events of Default    43 Article 23
  Set-Off and Enforcement of Security    46 Article 24   Adjustment among
Lenders and Agent    48 Article 25   Rights and Duties of the Agent    49
Article 26   Resignation and Removal of the Agent    52 Article 27  
Decision-Making of the Majority Lenders    53 Article 28   Amendment to this
Agreement    54 Article 29   Transfer of Status    54 Article 30   Transfer of
the Individual Loan    56 Article 31   Collection from Third Party, etc.    57
Article 32   Termination and Extension of the Commitment    58 Article 33  
General Provisions    62



--------------------------------------------------------------------------------

Schedule 1 (List of Parties)    70 Schedule 2 (List of Distributors)    73
Attachment 1 (Request for Borrowing)    74 Attachment 2 (Confirmation)    76
Attachment 3 (Receipt)    77 Attachment 4 (Report concerning Financial Covenant)
   79 Attachment 5 (Notice of Status Assignment to the Agent)    81 Attachment 6
(Notice of Assignment to the Agent)    83 Attachment 7 (Request for Extension of
Commitment)    86



--------------------------------------------------------------------------------

Revolving Facility Agreement

THIS AGREEMENT (“this Agreement”), dated as of December 28, 2007, is entered
into by and among Spansion Japan Limited, as the borrower (hereinafter referred
to as the “Borrower”), the several financial institutions named in the Schedule
I hereto, as lenders (hereinafter collectively referred to as the “Lenders” and
individually as a “Lender”), and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as the
agent (hereinafter referred to as the “Agent”).

Article 1 Definition

 

(1) The following terms when used herein shall (unless the context otherwise
requires) have the following meanings:

 

1 “Business Day” means any day other than those days on which commercial banks
in Japan are authorized or required by the Laws and Ordinances to remain closed.

 

2 “Agent Services” mean such services provided herein as are entrusted to the
Agent by the Lenders in the interests of the Lenders.

 

3 “Agent’s Account” means a current account held by the Agent opened with The
Bank of Tokyo-Mitsubishi UFJ, Ltd., Tokyo Main Office (Account No.41097; Account
Name: The Bank of Tokyo-Mitsubishi UFJ, Ltd., Syndicate Loan guchi), or such
other account as the Agent may designate and notify the Borrower and the Lenders
from time to time.

 

4 “Agent Fee” means such fee payable by the Borrower to the Agent as separately
agreed between the Borrower and the Agent.

 

5 “Extension Date” means December 28 (or the immediately preceding Business Day
if such date falls on a day which is not a Business Day) of each year after the
date of execution hereof and until the Commitments of all Lenders terminate.

 

6 “Extended Commitment Termination Date” has the meaning as defined in Article
32(3)1 hereof.

 

7 “Extension Statement” has the meaning as defined in Article 32(3)(i) hereof.

 

8 “Request for Extension” has the meaning as defined in Article 32(3)(i) hereof.

 

9 “Loan Period” means the period commencing on (and including) the Disbursement
Date and ending on (and including) the Maturity Date.

 

- 3 -



--------------------------------------------------------------------------------

10 “Commitment” means the obligation of each Lender to make an Individual
Advance to the Borrower as provided in Article 2(1) hereof.

 

11 “Commitment Amount” means, with respect to each Lender, the amount set forth
opposite to the name of such Lender in the Schedule I hereto or such other
altered amount if the original amount changes pursuant to Article 2(5).

 

12 “Individual Loan” means the loan receivables in connection with an Individual
Advance.

 

13 “Disbursement Suspension Period” means the period commencing on (and
including) the day the Borrower receives the notice under Article 9(1) and
ending on (and including) the day it receives the notice under Article 9(2).

 

14 “Disbursement Suspension Event” means (i) occurrence of natural calamity or
war; (ii) suspension or disruption of electricity, communication or various
clearing and settlement systems; (iii) any event that has occurred in the Tokyo
interbank market to make it impossible to carry out the lending and borrowing
transactions in Yen funds; and (iv) any other event that is not attributable to
the Lenders which the Majority Lenders (or, if the decision-making of the
Majority Lenders is infeasible, the Agent) reasonably deem has made it
impossible for a Lender to disburse the Individual Advances.

 

15 “Request for Borrowing” means an application on the form of Attachment 1
hereto to be delivered to the Agent in accordance with Article 5(1) when the
Borrower desires to make a borrowing pursuant to this Agreement.

 

16 “Refinanced Existing Advance” means an already disbursed and outstanding
Individual Advance the Due Date of which is the Proposed Disbursement Date of a
Refinancing New Advance.

 

17 “Refinancing New Advance” means an Individual Advance to be disbursed on the
Proposed Disbursement Date which is the Due Date of the Advance that has already
been disbursed and outstanding.

 

18 “Base Loan Period” means the period to be set forth in the Request for
Borrowing as the benchmark for setting the Base Rate applicable to the
Individual Advances to be provided in response to such a Request for Borrowing.

 

19

“Base Rate” means, if the relevant Base Loan Period is an integral number of
month, a rate corresponding to such Base Loan Period among rates of
Yen-TIBOR-ZTIBOR (appearing on the Telerate Page 17097) at 11:00 a.m. (or at the
nearest possible time after 11:00 a.m.) on the day that is two (2) Business Days

 

- 4 -



--------------------------------------------------------------------------------

 

preceding each Proposed Disbursement Date; provided that (in the event the
relevant Base Loan Period is a period other than an integral number) if such
Base Loan Period is any period of days of more than one week but less than one
month, such rate shall be the one which is the higher of the rates applicable to
one week or one month, or if such Base Loan Period is any period of days of more
than one month but less than two months, such rate shall be the one which is the
higher of the rates applicable to one month or two months, or if such Base Loan
Period is any period of days of more than two months but less than three months,
such rate shall be the one which is the higher of the rates applicable to two
months or three months, or if such Base Loan Period is less than one week, such
rate shall be the one applicable to one week. In the event that the relevant
Base Loan Period is an integral number of months and the relevant rate is not
published for any reason, then the Base Rate means the rate that is reasonably
determined by the Agent as an offered rate per annum applicable for loans in yen
for the period concerned in the Tokyo interbank market, at 11:00 a.m. or at the
nearest possible time prior thereto on the day that is two (2) Business Days
preceding the Proposed Disbursement Date. If such a Base Loan Period is not an
integral number of month and for any reason the rate determined in accordance
with the foregoing rules is not published, then the Base Rate means the rate as
reasonably determined by the Agent.

 

20 “Accounting Documents, Etc.” means the documents prescribed in any of (a) to
(d) below, while the term “Accounting Documents, Etc.” used in respective
provisions hereof other than this Article 1(1)20 in relation to the last period
for settlement of accounts occurring before the effective date (May 1, 2006) of
the Company Law of Japan (Law No. 86 of 2005) (the “Company Law”) for the
Borrower which is subject to the Company Law (May 1, 2006), means the documents
prescribed in (e) or (f) below:

 

  (a) (i) Accounting documents (meaning the balance sheet and the income
statement as provided in paragraph 2 of Article 435 of the Company Law and the
statement of change of shareholders’ equity, etc. and the unconsolidated table
of notes as provided in paragraph 1 of Article 91 of the Rules on Company
Accounting); and (ii) a business report; for each financial year, each as
provided for in paragraph 2 of Article 435 of the Companies Law.

 

  (b)

Extraordinary accounting documents (as provided in paragraph 1 of Article 441 of
the Company Law) actually prepared by the Borrower

 

- 5 -



--------------------------------------------------------------------------------

 

(meaning the balance sheet as of the date of extraordinary settlement of
accounts, as defined in such paragraph, and the income statement for a period
starting from the first day belonging to the financial year during which such
date of extraordinary settlement of accounts falls and ending on such date of
extraordinary settlement of accounts).

 

  (c) Consolidated accounting documents, as provided for in paragraph 2 of
Article 435 of the Companies Law, (meaning the consolidated balance sheet, the
consolidated income statement, the consolidated statement of change of
shareholders’ equity, etc. and the consolidated statement of table of notes as
provided in Article 93 of the Rules on Company Accounting; hereafter the same in
this Article 1(1)20(c)) which may be required to be prepared by the Borrower
pursuant to paragraph 3 of Article 444 of the Company Law for each financial
year, and such other consolidated accounting documents actually prepared by the
Borrower for each financial year as provided in paragraph 1 of Article 441 of
the Company Law.

 

  (d) The balance sheet, the income statement, the statement of change of
shareholders’ equity, etc. and the notes thereto actually prepared by the
Borrower on the consolidated and unconsolidated basis.

 

  (e) The balance sheet, the income statement, the business report and the
proposed resolution of appropriation of profit or loss, each as provided in each
Sub-paragraph of paragraph 1 of Article 281 of the Commercial Code of Japan
(meaning the Commercial Code in force before amendment by Law No. 86 of 2005).

 

  (f) The balance sheet and income statement actually prepared on the
consolidated and unconsolidated basis by the Borrower.

 

21 “Accounting Period” means the period commencing on (and including) the first
date of each financial year of the Borrower and ending on (and including) the
last date of such financial year.

 

22 “Taxes and Duties” means all taxes and duties including income tax, corporate
income tax and any other taxes that may be imposed in Japan.

 

23 “Subsidiary” and “Affiliated Company” mean a company as so defined under
Article 8 of the Regulation concerning Terminology, Forms and Method of
Preparation of Financial Statements.

 

24 “Individual Advance” means each Advance made by a Lender, respectively, in
accordance with the same Request for Borrowing.

 

- 6 -



--------------------------------------------------------------------------------

25 “Individual Advance Money” means the money lent (or to be lent) by a Lender
to the Borrower as an Individual Advance, and the “Individual Advance Amount”
means the amount of the Individual Advance Money. Individual Advance Amount is
calculated by multiplying the amount of an Advance related to the relevant
Request for Borrowing by the Commitment Ratio (or Unused Commitment Amount, if
the amount of an Advance related to the relevant Request for Borrowing is equal
to the total of Unused Commitment Amount of the Lenders) of each related Lender.

 

26 “Individual Advance Payable” means the principal, the interest, default
interest, Breakage Costs and any and all the other monies payable by the
Borrower hereunder in connection with an Individual Advance, and the “Individual
Advance Payable Amount” means the amount of such an Individual Advance Payable.

 

27 “Commitment Commencement Date” means January 8, 2008.

 

28 “Commitment Period” means the period commencing on (and including) the
Commitment Commencement Date and ending on (and including) the day when the
Commitments of all Lenders terminate in their entirety; provided, however, that
in the event of the extension of the Commitment owed by respective Lenders
pursuant to Article 32(3) hereof, it means the period ending on the Commitment
Termination Date after such extension in respect of each Lender, and the same
shall also apply in the event of any subsequent extension of the Commitment.

 

29 “Commitment Termination Date” means December 28, 2009 (or the immediately
preceding Business Day, if such date falls on a day which is not a Business
Day); provided, however, that in the event of the extension of the Commitment
owned by respective Lenders pursuant to Article 32(3) hereof, it means the last
date of such a extended period in respect of each Lender, and the same shall
also apply where the Commitment is further extended thereafter.

 

30 “Commitment Ratio” means the percentage of the Commitment Amount of each
Lender to the Total Commitment Amount.

 

31 “Proposed Disbursement Date” means the Business Day (excluding the Commitment
Termination Date, but including a Commitment Termination Date in respect of a
Lender if the Commitment owed by such a Lender has been extended pursuant to
Article 32(3) hereof to survive such a Commitment Termination Date) during the
Commitment Period that the Borrower designates in the Request for Borrowing as
the date on which the Borrower desires the Lender to disburse an Advance.

 

- 7 -



--------------------------------------------------------------------------------

If the Agent submits the Extension Statement to the Borrower and the Consenting
Lender(s) pursuant to Article 32(3)1 hereof, such Proposed Disbursement Date may
fall on the Business Day within the Commitment Period so extended, in the event
of extension of the Commitment pursuant to Article 32(3) hereof.

 

32 “Disbursement Date” means the date of the disbursement of Advance.

 

33 “Payment Time” means 10:30 a.m. of the Due Date.

 

34 “Syndicate Account” means the ordinary account (Account No: 4700417; and
Account Name: Spansion Japan Limited) opened with The Bank of Tokyo-Mitsubishi
UFJ Ltd., Kawasaki-Ekimae Branch in the name of the Borrower or such other
account opened from time to time with the head office or any branch of The Bank
of Tokyo-Mitsubishi UFJ Ltd. with the approval of the Agent.

 

35 “Spread” means 0.50% per annum.

 

36 “Breakage Costs” mean the amount (to the extent permitted by any Laws and
Ordinances) which is calculated by applying the difference between the
Reinvestment Rate and the Applicable Rate of Interest, only if the Reinvestment
Rate is below the Applicable Rate of Interest pertaining to the period during
which the date of such repayment or offset occurs, for the actual number of days
in the Remaining Period to the amount of the principal repaid or offset, where
the principal of the Individual Advance is repaid or offset prior to the Due
Date. For the purpose of this Paragraph, the “Remaining Period” means the period
from the day when the repayment or offset occurs to the Due Date; and the
“Reinvestment Rate” means the interest rate that is reasonably determined by the
Lenders on the assumption that the principal so repaid or offset were to be
reinvested in the Tokyo interbank market for the Remaining Period. The Breakage
Costs shall be calculated on the daily pro-rated basis of 365 days year
(including the first day but excluding the last day) with divisions being made
at the end of the calculation with any fraction of less than one (1) yen being
rounded down.

 

37 “Total Commitment Amount” means the total of the Commitment Amounts of all
Lenders.

 

38 “Total Outstanding Balance” means the total principal amount of the
Individual Advance Payable Amount owed to all Lenders.

 

39

“Increased Costs” means an increase (reasonably calculated by the relevant

 

- 8 -



--------------------------------------------------------------------------------

 

Lender) in the lending costs under this Agreement incurred by the Lenders which
results from the enactment, abolishment or change of any applicable Laws and
Ordinances or the change of interpretation or implementation of such Laws and
Ordinances (excluding, however, any such increase resulting from the change of
the tax rate applicable to the taxable income of such Lender).

 

40 “Lender with Increased Costs” means the Lender with respect to which the
Increased Costs have occurred.

 

41 “Majority Lenders” means, at the Reference Time for Decision-Making, one or
more Lenders with their Commitment Ratio in the aggregate of not less than 66.7%
(provided, however, that, after all Lenders’ Commitments are extinguished, in
the case of any outstanding balance in relation to the Advance hereunder, the
percentage shall be calculated based upon the ratio of the principal amount of
the Individual Advance Payable Amount of respective Lenders to the Total
Outstanding Balance as of the Reference Time for Decision-Making).
Notwithstanding the foregoing, however, in the case of the decision-making of
the Majority Lenders to dispatch the notice stipulated in Article 22(2) in
connection with the acceleration, the percentage shall be not less than 66.7% of
the total principal amount of the Individual Advance Payable Amount of all
consenting Lenders to the Total Outstanding Balance as of the Reference Time for
Decision-Making. For the purpose of this Sub-paragraph, “Reference Time for
Decision-Making” means the time when the Agent receives the notice stipulated in
Article 27(1)(i) in cases where a Lender determines that an event which requires
instructions of the Majority Lenders has occurred, or the time when the Agent
dispatches the notice stipulated in Article 27(2) in cases where the Agent
determines that the decision-making of the Majority Lenders is required.

 

42

“Reimbursable Costs” means, where the Agent makes a Reimbursable Payment, the
amount calculated by applying the Funding Rate for the actual number of days in
the Reimbursement Period to the amount of Reimbursable Payments. For the purpose
of this Sub-paragraph, “Reimbursement Period” means the period from the day when
the Agent makes a Reimbursable Payment to the day when the Agent is reimbursed
by the relevant Lender or Lenders or the Borrower for such a Reimbursable
Payment; and Funding Rate” means the interest rate that is reasonably determined
by the Agent as the interest rate to finance the amount of Reimbursable Payment
for the Reimbursement Period. The Reimbursable Costs shall be calculated on the

 

- 9 -



--------------------------------------------------------------------------------

 

daily pro-rated basis of 365 days year (including the first day but excluding
the last day) with divisions being made at the end of the calculation with any
fraction of less than one (1) yen being rounded down.

 

43 “Reimbursable Payment” means the act of payment by the Agent on behalf of the
Borrower to the Lenders the amount equivalent to the amount to be distributed to
the Lenders on the Due Date in accordance with Article 19(1) through 19(5) prior
to the completion of the payment by the Borrower. The Borrower or the Lenders
shall not raise any objection to the Agent making a Reimbursable Payment.

 

44. “Provision of Collateral” means creating any security interest, or granting
an option for any security interest, upon an asset of the Borrower in favor of
any creditor to secure any obligation owed by the Borrower or any third party;
except where statutory liens, possessory liens and any other statutory security
interests will be granted over the assets of the Borrower through the operation
of any Laws and Ordinances.

 

45 “Interim Accounting Period” means the period of six months commencing on (and
including) the starting date of the fiscal year of the Borrower. For the purpose
of the calculation of such Interim Accounting Period specified in this
Sub-paragraph, the provision of Article 1(2) shall not be applicable.

 

46 “Qualified Assignee” shall mean a Lender or Lenders as at the date hereof, or
any Qualified Assignee which is specified in paragraph 1 of Article 10 of the
Cabinet Office Ordinance concerning Article 2 of the Financial Instruments and
Exchange Law and a debt management and collection company as provided in
paragraph 3 of article 2 of the Special Measure Law concerning Debt Management
and Collection Business.

 

47 “Applicable Rate of Interest” means an annual rate obtained by adding the
Spread and the Base Rate.

 

48 “Consenting Lenders” has the meaning as defined in Article 32(3)(i) hereof.

 

49 “Effective Date” means December 28, 2007.

 

50 “Facility Fee” means the fee payable by the Borrower to the Lenders.

 

51

“Facility Fee Calculation Period” means in respect of the respective Lenders the
period commencing on (and including) a Facility Fee Calculation Date and ending
on (and excluding) the next Facility Fee Calculation Date or the Commitment
Termination Date (except the original Commitment Termination Date which should
have been effective if the Commitment for the relevant Lender had not been
extended pursuant to Article 32(3) hereof; hereafter the

 

- 10 -



--------------------------------------------------------------------------------

 

same in this Sub-paragraph; for the avoidance of doubt, if the Commitment owed
by any Lender or Lenders to the Borrower terminates on a date before the
Commitment Termination Date, a Facility Fee Calculation Period in respect of
such a Lender or Lenders shall no longer exist following the Facility Fee
Calculation Period during which the Commitment of such a Lenders or Lenders
terminates.

 

52 “Facility Fee Calculation Date” means the Commitment Commencement Date and
June 28 and December 28 of each year.

 

53 “Facility Fee Rate” means 0.15% per annum.

 

54 “Due Date” means the Maturity Date with respect to the principal and accrued
interest on the Advance; the date set forth in Article 15(1) with respect to the
Facility Fee; and, the date set forth as the date on which payments shall be
made in accordance with this Agreement, with respect to other monies.

 

55 “Disclosure Reports, Etc.” means annual securities reports, semiannual
reports, quarterly reports, extraordinary reports, revision reports, and the
like.

 

56 “Laws and Ordinances” means treaties, laws, enabling legislations,
ordinances, regulations, notices, judgments, decrees, awards, circulars and
policies of relevant authorities.

 

57 “Trade Receivables” means the trade receivables held by the Borrower against
the companies as set forth in Schedule 2 attached hereto (or such other company
or companies as may be changed by the Borrower with prior notice to each Lender
through the Agent not later than one (1) month prior to such change and with
prior consent of the Agent and all Lenders thereto.

 

58 “Trade Receivables Receiving Account” means the Trade Receivables Receiving
Yen Account in relation to the Trade Receivables in Yen, or the Trade
Receivables Receiving USD Account in relation to the Trade Receivables in US
dollars.

 

59 “Trade Receivables Receiving Yen Account” means the saving accounts (Account
No. 4700417; Account Name: Spansion Japan Limited, and Account No. 1145293;
Account Name: Spansion Japan Limited) opened with The Bank of Tokyo-Mitsubishi
UFJ Ltd., Kawasaki-Ekimae Branch in the name of the Borrower or such other
account opened from time to time with the head office or any branch of The Bank
of Tokyo-Mitsubishi UFJ Ltd. with the approval of the Agent.

 

60

“Trade Receivables Receiving USD Account” means the saving account (Account
No. 1125519; and Account Name: Spansion Japan Limited) opened

 

- 11 -



--------------------------------------------------------------------------------

 

with The Bank of Tokyo-Mitsubishi UFJ Ltd., Kawasaki-Ekimae Branch in the name
of the Borrower or such other account opened from time to time with the head
office or any branch of The Bank of Tokyo-Mitsubishi UFJ Ltd. with the approval
of the Agent.

 

61 “Advance” means the aggregate of the Individual Advances provided by the
respective Lenders pursuant to a single Request for Borrowing.

 

62 “Maturity Date” means the date specified in Article 5(3).

 

63 “Unused Commitment Amount” means, in respect of respective Individual
Advances, the remaining balance of the Commitment Amount of a Lender after
deduction of the Individual Advance Payable Amount to such a Lender.

 

64 “Assignee” means the person or entity to whom the Individual Loan is assigned
in accordance with Article 30(1).

 

65 “Assignor” means the person or entity who assigns the Individual Loan in
accordance with Article 30(1).

 

(2) For the purpose hereof, the one (1) month period means such period
commencing on (and including) the starting date of calculation and ending on
(and including) the corresponding date in the next calendar month, and also any
period consisting integral multiples of month shall be calculated in the same
way; provided, however, that if such corresponding date is not a Business Day,
the following Business Day shall be the last day of the period concerned;
provide, further, that if as a result thereof, such last day falls in the next
calendar month, then such Business Day immediately preceding such corresponding
date shall be the last day of the period concerned. Notwithstanding the
foregoing, if the starting date of calculation is the last Business Day of a
calendar month, the last day of the period concerned shall be the last Business
Day of the calendar month to which the corresponding date belongs, and if no
corresponding date exists in the calendar month during which such period is to
terminate, then the last Business Day of such calendar month shall be deemed to
be the last day of the period concerned.

 

(3) For the purpose hereof, the one (1) week period means the period commencing
on (and including) the starting date of calculation and ending on (and
including) the same day next week as such starting date; provided, however, that
if such last day is not a Business Day, the last day of the period concerned
shall be the next Business Day of the same next week, irrespective of whether
such next Business Day belongs to the next calendar month.

 

- 12 -



--------------------------------------------------------------------------------

Article 2 Rights and Obligations of Lender

 

(1) A Lender shall provide an advance to the Borrower up to the Commitment
Amount of such Lender.

 

(2) Unless otherwise provided in this Agreement, the obligations of each Lender
under this Agreement are several and independent upon other Lenders. Therefore,
no Lender may be released from its obligations hereunder on account of other
Lenders not performing such obligations, nor is each Lender liable for the
non-performance of the obligations hereunder of other Lenders.

 

(3) If any Lender fails to disburse the Individual Advance on the Proposed
Disbursement Date in breach of its Commitment, such Lender shall indemnify the
Borrower for all the damages, losses, expenses and others incurred by the
Borrower due to such breach of the Commitment immediately upon the request of
the Borrower; provided, however, that the amount of compensation of the Borrower
for such damages, losses, expenses and others incurred shall not exceed the
total amount of the interest and other expenses that the Borrower has been
required or will be required to pay when the Borrower in fact relies on another
borrowing due to the failure of a Lender to provide its Individual Advance on
the Proposed Disbursement Date after deduction of the interest and other
expenses that the Borrower would have been required to pay if such failed
Individual Advance had been provided on the Proposed Disbursement Date.

 

(4) Unless otherwise provided in this Agreement, each Lender may exercise its
rights under this Agreement separately and independently from other Lenders.

 

(5)

The Borrower may, during the Commitment Period, upon not less than ten
(10) Business Days’ prior notice to the Agent, terminate or partially reduce the
Total Commitment Amount. In the case of reduction of the Total Commitment
Amount, the amount to be so reduced shall be one hundred million
(100,000,000) yen or any integral multiples thereof and each Lender’s Commitment
Amount shall be reduced on a pro rata basis according to the Commitment Ratio of
such Lender as of that time. The Agent shall, upon

 

- 13 -



--------------------------------------------------------------------------------

 

receipt of such a notice from the Borrower, forthwith notify each Lender of the
particulars thereof. The Borrower may not rescind such notice. The termination
of or the partial reduction of the Total Commitment Amount shall take effect on
the proposed date as designated in such notice. Notwithstanding the foregoing,
if the principal amount of a Lender’s Individual Advance Payable comes to exceed
such a Lender’s Commitment Amount as the result of the termination or the
reduction of the Total Commitment Amount, the Borrower shall pay the principal
of such Individual Advance Payable on the relevant Maturity Date.

Article 3 Use of Proceeds

The Borrower shall use the proceeds of the funds procured from the Advance only
for its working capital and other general corporate purposes. The Agent and each
Lender shall be obliged to neither monitor nor review the way in which such
proceeds are actually used by the Borrower.

Article 4 Conditions Precedent to Effectiveness of This Agreement

This Agreement shall take effect on the Effective Date on the condition that the
Borrower submits all of the following documents to the Agent and the Agent and
the Lenders are satisfied with the contents thereof:

 

(a) a certificate of seal registration of the representative (issued within
three (3) months prior to the Effective Date) of the Borrower who signs and
affixes his seal to this Agreement;

 

(b) a certified copy of the Commercial Register or a certificate of all items of
current registration or all items of historical registration of the Borrower
(issued within three (3) months prior to the Effective Date);

 

(c) a certified copy of the articles of incorporation of the Borrower;

 

(d) submission of the seal or signature of the Borrower in the form designated
by the Agent; and

 

- 14 -



--------------------------------------------------------------------------------

(e) a certified copy (or extract) of the minutes of the meeting of the board of
directors of the Borrower approving its execution of this Agreement and
borrowings under this Agreement or the written confirmation in the form of
Attachment 2 hereto (a document attested by an authorized officer showing that
the Borrower has completed all the necessary procedures on the part of the
Borrower under the Laws and Ordinances and its intra-company rules and
regulations in connection with the execution of this Agreement and borrowings
under this Agreement).

Article 5 Request for Disbursement of Advance

 

(1) If the Borrower desires for disbursement of Advance, the Borrower shall
request the disbursement of Advance from the Lenders by submitting the Request
for Borrowing to the Agent not later than noon on not less than three
(3) Business Days prior to the Proposed Disbursement Date. The submission of the
Request for Borrowing is made through the transmission of Request for Borrowing
via facsimile and the Agent’s confirmation via telephone that it in fact has
received such document.

 

(2) The amount of Advance to be specified in the Request for Borrowing shall be
at least one hundred million (100,000,000) yen or any integral multiple thereof;
or the aggregate of the Unused Commitment Amount of the Lenders, and at the same
time, with respect to the Lenders, the Individual Advance Amount calculated from
the amount of such Advance shall not exceed the Unused Commitment Amount of any
Lender (provided that, if there is an Individual Advance outstanding the Due
Date of which will arrive by (and including) the Proposed Disbursement Date, the
Unused Commitment Amount shall be calculated on the assumption that the
Borrower’s payment obligation in relation to that Individual Advance will be
performed in full) as of the Proposed Disbursement Date as stated in the Request
for Borrowing; .

 

(3)

The Base Loan Period to be stated in the Request for Borrowing shall be for a
period of one (1) week or more but not more than three (3) months as determined
by the Borrower at its discretion. In the case where the Base Loan Period is any
integral number of month, the Maturity Date shall be the corresponding date
falling within the calendar month after the number of months

 

- 15 -



--------------------------------------------------------------------------------

 

of such Base Loan Period; provided, however, that if such corresponding date is
not a Business Day, the Maturity Date shall be the next following Business Day
unless it falls in the next month, in which case the Maturity Date shall be the
immediately preceding Business Day. Notwithstanding the foregoing, in the event
the Proposed Disbursement Date is the last Business Day of a calendar month or
the day corresponding to the Proposed Disbursement Date does not exist in the
calendar month concerned, the Maturity Date shall be the last Business Day of
the calendar month after the number of months in the Base Loan Period from the
month to which the Proposed Disbursement Date belong. If the Base Loan Period is
a period other than any integral number of months, the Maturity Date shall be
the last day of the period reckoned by day count from the Proposed Disbursement
Date (inclusive); provided, however, that the Borrower may not designate such a
Base Loan Period ending on a day that is not a Business Day. The Borrower may
not designate the Maturity Date beyond the Commitment Termination Date;
provided, however, that if the Maturity Date of an Advance for a one (1) week
period goes beyond the Commitment Termination Date effective at the time of the
Request for Borrowing in respect of all Lenders whose Commitments are valid as
of the Proposed Disbursement Date, the Borrower may apply for an Advance or
Advances with Base Loan Periods that are less than one (1) week such that the
Maturity Date will be the same date as the Commitment Termination Date (in this
case, the Base Loan Period on the Request for Borrowing will be described as a
period of less than one (1) week).

 

(4) The number of Advances which may be made on the same Proposed Disbursement
Date shall not be more than two (2).

 

(5) The indication of intention to apply for a disbursement pursuant to Article
5(1) shall be effective with respect to the Lenders upon the Agent’s receiving
the Request for Borrowing pursuant to Article 5(1). After the Agent receives the
Request for Borrowing, the Borrower may not, for any reason, rescind or change
the Request for Borrowing once submitted under Article 5(1) with respect to any
of such Lenders. When the Agent receives a Request for Borrowing from the
Borrower, the Agent shall forward such a Request for Borrowing so submitted via
facsimile to the Lenders on at least three (3) Business Days prior to the
Proposed Disbursement Date.

 

- 16 -



--------------------------------------------------------------------------------

(6) If a Request for Borrowing that the Agent receives pursuant to this Article
5 is an application for a Refinancing New Advance, the Agent shall promptly make
the offset set forth in the proviso of Article 7(1), and shall notify all
Lenders of the result thereof in writing when sending a copy of the Request for
Borrowing to the Lenders pursuant to Article 5(5).

Article 6 Conditions Precedent for Commitment

During the Commitment Period, each Lender shall owe its Commitment, subject to
satisfaction of all the following conditions (irrespective of whether or not the
notice pursuant to Article 8(1) has been made) as of such Proposed Disbursement
Date. The satisfaction of the conditions precedent shall be determined in
respect of each Lender and neither the Agent nor any other Lenders shall be
liable for the determination by and non-disbursement of Individual Advances
which should have been provided by any Lender.

 

  (i) The request for disbursement of Advance satisfies the requirements set
forth under Article 5(1) through Article 5(4); provided that in the event the
number of Advances which may be made on the same Proposed Disbursement Date is
plural, the aggregate amount of Individual Advance Amount calculated from the
aggregate amount of all Advances stated in respective Requests for Borrowing
shall not exceed the Unused Commitment Amount of the Lenders (provided, further,
that if there is an Individual Advance outstanding whose Due Date will arrive by
(and including) the Proposed Disbursement Date, the Unused Commitment Amount
shall be calculated on the assumption that the Borrower’s payment obligation in
relation to that Individual Advance will be performed in full) as of such
Proposed Disbursement Date.

 

  (ii) The Commitments of all Lenders have not been released pursuant to Article
9(3).

 

  (iii) All the matters stated in Article 20 are true and correct.

 

- 17 -



--------------------------------------------------------------------------------

  (iv) The Borrower has not breached any of provisions of this Agreement, and
there is no likelihood that such breach may occur on or after such Proposed
Disbursement Date.

 

  (v) The Commitment of such Lender has not terminated pursuant to the
provisions of this Agreement (including, but not limited to, Article 10(2) and
Article 32 hereof).

 

  (vi) The amount of the Advance stated in the Request for Borrowing (provided
that in the case of multiple Requests for Borrowing on a single Proposed
Disbursement Date the amounts of all such Advances stated in respective Requests
for Borrowing shall be aggregated) and the aggregated amount of all Advances
already provided and outstanding as of the Proposed Disbursement Date as stated
in such Request for Borrowing (provided that if any Individual Advance is
outstanding whose Due Date arrives by such Proposed Disbursement Date, the
Borrower’s payment obligation with respect to such an Individual Advance shall
be assumed to have been performed in full) is less than the total amount of the
Trade Receivables stated in the most recent statement at the time of such a
Request for Borrowing (or in respect of the Trade Receivables in US dollars, the
amount denominated in yen at the telegraphic transfer middle rates of yen
against a US dollar published by the Agent on the last day of the month (or the
immediately preceding Business Day, if such last day is not a Business Day)
covered by such a statement of the Trade Receivables), which has been submitted
to the Agent and the Lenders pursuant to Article 21(1)8 or 21(1)9.

Article 7 Disbursement of the Advance

 

(1)

Subject to the Lenders receiving the request for the Advance in accordance with
Article 5, not making a notice pursuant to Article 8(1) and the full
satisfaction of each provision in Article 6 as of each Proposed Disbursement
Date, each Lender shall remit the Individual Advance Amount to the Syndicate
Account on such Proposed Disbursement Date (each Lender shall complete such
remittance to the Syndicate Account not later than 11 a.m. on such a Proposed

 

- 18 -



--------------------------------------------------------------------------------

 

Disbursement Date). Upon the Individual Advance Amount being credited to the
Syndicate Account by each Lender, such an Individual Advance shall be deemed
duly provided. In the case of multiple Advances on a single Proposed
Disbursement Date and if notwithstanding that all conditions precedent set forth
in Article 6(i) through (vi) were satisfied on the Proposed Disbursement Date,
the amount credited to the Syndicate Account on the Proposed Disbursement Date
falls short of the aggregate amount of the Individual Advance Amounts which
should have been provided by a Lender, the Agent shall determine in its
reasonable discretion which of such Advances has been duly provided. In such a
case, as for the Individual Advances that were not deemed provided, the Agent
shall give a notice immediately to the Lenders and the Borrower to that effect.
Notwithstanding the foregoing, with respect to the provision of an Individual
Advance in the form of a Refinancing New Advance, the Lender shall offset
(a) the principal amount of the Individual Advance Payable constituting the
Refinanced Existing Advance as of the Proposed Disbursement Date by (b) the
Individual Advance Amount constituting the Refinancing New Advance, and
depending on the results thereof, the following arrangement shall be made:

 

  (i) If the Individual Advance Amount constituting the Refinancing New Advance
exceeds the principal of the Individual Advance Payable constituting the
Refinanced Existing Advance:

If a Lender receives an application for an Advance in accordance with Article 5
and does not give a notice pursuant to Article 8(1), and all conditions
precedent set forth in each Sub-paragraph of Article 6 are satisfied at the time
of the Individual Advance, such a Lender shall credit to the Syndicate Account
the full amount of the difference between the Individual Advance Amount
constituting the Refinancing New Advance and the principal of the Individual
Advance Payable constituting the Refinanced Existing Advance (for this purpose,
each Lender is required to complete the remittance to the Syndicate Account not
later than 11:00 a.m.) on the Proposed Disbursement Date, and the Individual
Advance constituting the Refinancing New Advance shall be deemed duly provided
in full upon such a remittance; provided, however, that even if the Lender
remits to the Syndicate Account the difference between the

 

- 19 -



--------------------------------------------------------------------------------

Individual Advance Amount and the principal of the Individual Advance Payable,
if the interest accrued to the Refinanced Existing Advance and any such sum
other than the principal of Refinanced Existing Advance which shall be due and
payable to each Lender on such Proposed Disbursement Date is not paid by the
Payment Time, the full Individual Advance Amount constituting the Refinancing
New Advance shall be deemed not yet provided. The Borrower shall return to the
Agent forthwith the amount remitted to the Syndicate Account on such a Proposed
Disbursement Date.

 

  (ii) If the Individual Advance Amount constituting the Refinancing New Advance
is less than or equal to the principal of the Individual Advance Payable
constituting the Refinanced Existing Advance:

If a Lender receives an application for an Advance in accordance with Article 5
and does not give notice pursuant to Article 8(1), and all conditions precedent
set forth in each Sub-paragraph of Article 6 are satisfied on the Proposed
Disbursement Date, the Individual Advance in relation to the Refinancing New
Advance shall be deemed duly provided in full upon such remittance; provided,
however, that if the Borrower does not pay the remaining balance of the
principal of Refinanced Existing Advance after deduction of the principal of
Refinancing New Advance, and the interest accrued on the Refinanced Existing
Advance and any amount, excluding the principal of Refinanced Existing Advance,
due and payable to each Lender on the Proposed Disbursement Date, the full
Individual Advance constituting the Refinancing New Advance shall be deemed not
provided.

 

(2) Upon disbursement of the Advance pursuant to the preceding Paragraph (1),
the Borrower shall without delay deliver to the Agent a receipt in the form
attached hereto as Attachment 3 quoting the amount of the Advance and the
description of the Individual Advances or a receipt in other forms as the Agent
may designate. The Agent, upon receipt of such a receipt, shall forthwith
forward copies of such a receipt to each Lender who has provided its Individual
Advance. The Agent shall retain the original of such a receipt for the account
of each such Lender until the entire amount of the Individual Advance Payable
shall be paid off.

 

- 20 -



--------------------------------------------------------------------------------

Article 8 Non-Disbursement of the Individual Advance

 

(1) If any Lender (the “Non-Disbursing Lender”) determines that it will not
disburse an Individual Advance for the reason that all or part of the conditions
precedent set forth in Article 6 has not been satisfied, it shall notify the
Agent, the Borrower and all of the other Lenders thereof together with the
reasons therefor, not later than 5 p.m. on one Business Day prior to the
Proposed Disbursement Date for such an Individual Advance; provided, however,
that if notwithstanding the fulfillment of all the conditions precedent set
forth in Article 6, a Non-Disbursing Lender failed to provide the Individual
Advance by issuing such notice, such Non-Disbursing Lender shall not be relieved
from its liabilities for the breach of its Commitment.

 

(2) If the Non-Disbursing Lender decided not to disburse pursuant to Article
8(1) the Individual Advance that otherwise should have been a Refinancing New
Advance, the Borrower shall pay off the principal of the Individual Advance
Payable constituting the Refinanced Existing Advance, which is owed to the
Non-Disbursing Lender, in accordance with Article 18 (except the proviso
thereof), .

 

(3) If any Non-Disbursing Lender or the Agent incurs damages, losses, expenses
and others as a result of such Non-Disbursing Lender being unable to provide the
Individual Advance (including the case where (i) the Agent submits the Extension
Statement to the Borrower and the Consenting Lender(s) pursuant to Article
32(3)1 hereof, (ii) the Borrower designates a Proposed Disbursement Date which
is a Business Day during the Commitment Period so extended and (iii) the
Commitment is not extended), the Borrower shall indemnify such Non-Disbursing
Lender or the Agent for such damages, losses, expenses and others; provided,
however, that the preceding sentence shall not apply if the failure of such
Non-Disbursing Lender to provide its Individual Advance constitutes a breach of
such Non-Disbursing Lender’s Commitment.

Article 9 Exemption from Liability of the Lenders

 

(1) If any Disbursement Suspension Event has occurred on any Lender, the Agent
shall forthwith notify the Borrower, the Agent and the rest of the Lenders
thereof.

 

- 21 -



--------------------------------------------------------------------------------

(2) If after such a notification as mentioned in the preceding Paragraph (1) the
Majority Lenders (or the Agent, if the decision-making of the Majority Lenders
is infeasible) determine that such event has ceased to exist, the Agent shall
immediately notify the Borrower and the Lenders thereof.

 

(3) During the Disbursement Suspension Period in respect of any Lender, the
Commitments of all Lenders shall be released.

Article 10 Increased Costs

 

(1)

Any Lender with Increased Costs may request the Borrower to choose either to
bear the Increased Costs or to terminate the Commitment of such Lender with
Increased Costs without bearing the Increased Costs. The Borrower shall reply to
such a request by giving a notice to the Agent and all Lenders via the Agent
within ten (10) Business Days of the receipt of such a request. If the Borrower
fails to reply to such a request by the end of such reply period, the Borrower
shall be deemed to have chosen to pay the Increased Costs. If the Borrower
chooses or is deemed to choose to pay the Increased Costs with respect to a
Lender with Increased Costs, the Borrower shall pay the Increased Costs to such
Lender with Increased Costs within five (5) Business Days of the date on which
such a notice was made or within five (5) Business Days after the grace period
of ten (10) Business Days elapsed, as the case may be. If the Borrower chooses
to terminate the Commitment of such a Lender with Increased Costs, the Borrower
may terminate the Commitment of such Lender with Increased Costs as of the date
as determined and specified by the Borrower in the notice without paying the
Increased Costs; provided that the termination date of such a Lender with
Increased Costs shall be a day not less than ten (10) Business Days after the
notice is delivered to the Agent and all Lenders via the Agent (hereinafter in
this Article referred to as the “Termination Date “). Notwithstanding the
foregoing, if an application for another Advance pursuant to Article 5 is made
during the period from the date (inclusive) of receipt of such a request from
such a Lender with Increased Costs through the delivery date (inclusive) of the
notice to terminate the Commitment of such a Lender with Increased Costs, the
Borrower may not terminate the Commitment of such a Lender with Increased Costs
until

 

- 22 -



--------------------------------------------------------------------------------

 

the Proposed Disbursement Date for such an application for the Advance. If the
Borrower terminates the Commitment of such Lender with Increased Costs pursuant
to this Paragraph (1), the Borrower shall be released from its obligation to pay
any Increased Costs that have already accrued and shall not be obligated to pay
such Increased Costs to such Lender with Increased Costs.

 

(2) If the Borrower chooses to terminate the Commitment of a Lender with
Increased Costs and sends the notices of such termination to the Agent and the
Lenders, the Commitment of such Lender with Increased Costs shall terminate as
of the Termination Date. In this case, the Borrower shall pay to such Lender
with Increased Costs all of its obligations (including the total amount of
principal of any Individual Advance with its Due Date falling after the fifth
(5th) Business Day of the Termination Date (hereinafter in this Paragraph
(2) referred to as the “Termination Prepayment Date”), accrued interest on such
principal and the Breakage Costs, but excluding the Increased Costs requested to
pay; hereafter in this Paragraph (2) the same applies) on the relevant
Termination Prepayment Date (or the relevant Due Date for any such obligations
the Due Date of which arrive before such Termination Prepayment Date) in
accordance with Article 18. In connection with any obligations owed by the
Borrower to a Lender with Increased Costs hereunder, the provisions related to
such obligations shall survive the termination of the Commitment of such Lender
with Increased Costs, unless and until the Borrower fulfills in full all of its
obligations owed to such Lender with Increased Costs hereunder.

Article 11 Repayment of Principal

The Borrower shall repay the principal amount of the Advance in lump sum on the
Maturity Date.

Article 12 Interest

 

(1) The Borrower shall pay the aggregate amount of interest, calculated by
applying the Applicable Rate of Interest pertaining to each Loan Period for the
actual number of days of such Loan Period to the outstanding principal amount of
the Advance during such Loan Period, on the Maturity Date in accordance with
Article 18.

 

- 23 -



--------------------------------------------------------------------------------

(2) As for the calculations of the interest provided in the preceding Paragraph
(1), they shall be made on the daily pro-rated basis of 365 days year (including
the first day but excluding the last day) with divisions being made at the end
of the calculation with any fraction of less than one (1) yen being rounded
down.

Article 13 Prepayment

 

(1) The Borrower may not repay in whole or part the principal of the Advance
prior to the Maturity Date (the “Prepayment”); provided, however, that the
preceding sentence shall not apply if the Prepayment is made pursuant to Article
10, Article 13(4) or Article 32, or if the Borrower, pursuant to Paragraph 2 and
3 hereof, obtains prior written approvals of all Lenders who has provided the
Advance in respect of which the Borrower gave notice of its desire to prepay
(hereinafter referred to as the “Relevant Prepayment Lenders”) and of the Agent,
respectively.

 

(2)

If the Borrower wishes to make a Prepayment, it shall give a written notice to
the Agent not later than fifteen (15) Business Days prior to the date on which
it wishes to make such Prepayment (the “Proposed Prepayment Date”) specifying
(a) the Disbursement Date, the Due Date and the principal amount of the Advance
to be prepaid, (b) the principal amount of the Advance to be prepaid (such
amount being the entire outstanding principal of the Advance or one hundred
million (100,000,000) or any integral multiples thereof. Any part of Prepayments
made by the Borrower hereunder shall be distributed pro rata among the Relevant
Prepayment Lenders in the same proportion as respective outstanding principal
amounts owed to them to the total outstanding principal amount as of such Due
Date.), (c) that it shall pay off the interest which will accrue on such prepaid
principal through (and including) such Proposed Prepayment Date (the “Accrued
Interest”) on the same day, and (d) the Proposed Prepayment Date. The Agent
shall notify the Relevant Prepayment Lenders of the contents of such a notice
for the Sub-paragraphs (a) through (d) above in this Paragraph (2) forthwith
upon receipt thereof from the Borrower, and thereafter the respective Relevant
Prepayment Lenders shall notify the Agent by ten (10) Business Days prior to the
Proposed Prepayment Date of whether or not they approve such Prepayment. If such
a notice by any Relevant Prepayment

 

- 24 -



--------------------------------------------------------------------------------

 

Lender does not reach the Agent by ten (10) Business Days prior to the Proposed
Prepayment Date, it shall be deemed that such a Relevant Prepayment Lender does
not approve such a Prepayment. The Agent shall judge the acceptability of the
Prepayment by eight (8) Business Days prior to the Proposed Prepayment Date and
notify the result to the Borrower and the Relevant Prepayment Lenders.

 

(3) If a Prepayment is approved in accordance with the preceding Paragraph (2),
the respective Relevant Prepayment Lenders shall notify the Borrower and the
Agent of the amount of the Breakage Costs not later than two (2) Business Days
prior to the Proposed Prepayment Date. The Borrower shall pay the sum of the
principal of the Advance to be prepaid, the Accrued Interest and the Breakage
Costs on the Proposed Prepayment Date in accordance with Article 18.

 

(4) If the amount of the Trade Receivables described on the most recent
statement (or in respect of the Trade Receivables in US dollars, the amount
denominated in yen at the telegraphic transfer middle rates of yen against a US
dollar published by the Agent as at the last day of the month (or the
immediately preceding Business Day, if such last day falls on a day which is not
a Business Day) covered by such a statement of the Trade Receivables), which has
been submitted to the Agent and the Lenders pursuant to Article 21(1)9, is less
than the amount of the Advance disbursed and then outstanding, the Borrower
shall repay the principal of the Advance equal to or more than the difference in
lump sum within ten (10) Business Days after the date of such Reports (the
“Mandatory Prepayment Date”) (at least one hundred million (100,000,000) yen or
any integral multiples thereof; with any fraction of less than one hundred
million (100,000,000) yen being rounded up). The Borrower shall pay the sum of
the principal of the Advance to be prepaid, the Accrued Interest and the
Breakage Costs on the Mandatory Prepayment Date in accordance with the
provisions of Article 18. Any part of Prepayments made by the Borrower hereunder
shall be distributed pro rata among the Relevant Prepayment Lenders in the same
proportion as respective outstanding principal amounts owed to them to the total
outstanding principal amount as of such Mandatory Prepayment Date.

 

- 25 -



--------------------------------------------------------------------------------

Article 14 Default Interest

 

(1) If the Borrower fails to make payment with respect to its obligations
towards the Lenders or the Agent under this Agreement on the Due Date, the
Borrower shall, at the request of the Agent, forthwith pay the default interest
calculated by multiplying the amount of the indebtedness not having been paid
when due (the “Defaulted Indebtedness” in this Article 14) at the lawful rate on
which all Lenders reasonably agree through discussions via the Agent and which
shall not be more than 14.0% per annum, for the period commencing on (and
including) such Due Date on which the Borrower fails to make such payment when
due and ending on (and including) the date on which the Borrower shall have made
all the Defaulted Indebtedness in accordance with the provisions of Article 18.

 

(2) As for the calculations of the default interest provided in the preceding
Paragraph (1), they shall be made on a daily pro-rated basis of 365 days year
(including both the first day and the last day) with divisions being made at the
end of the calculation with any fraction of less than one (1) yen being rounded
down.

Article 15 Facility Fee

 

(1) The Borrower shall pay the Facility Fee, which shall be calculated on a
daily pro-rated basis for each Facility Fee Calculation Period and by
multiplying the Commitment Amount during the relevant Facility Fee Calculation
Period by the Facility Fee Rate, to the Agent on the commencement date of the
Facility Fee Calculation Period pursuant to Article 18. Except for those cases
described in Paragraph (2) through (5) below, no Lender is required to refund
the Facility Fee once received.

 

(2)

If any Disbursement Suspension Event has occurred, the Borrower shall not be
required to pay to the Lenders, of the Facility Fee in relation to the
Disbursement Suspension Period, the amount (fractions less than one (1) yen
shall be rounded down) calculated on a daily basis by multiplying the total
amount of the Unused Commitment Amount on each day during the Disbursement
Suspension Period by the Facility Fee Rate and dividing the product by 365. If
any Lender has

 

- 26 -



--------------------------------------------------------------------------------

 

already received any Facility Fee to which such a Lender is not entitled
hereunder, such a Lender shall refund such amount to the Borrower by remitting
it directly to the Syndicate Account immediately after the termination of the
Disbursement Suspension Period.

 

(3) If the Commitment of a Lender with Increased Costs is terminated pursuant to
Article 10 hereof, the Borrower shall not be required to pay to such a Lender
with Increased Costs, of the Facility Fee in relation to the period after the
termination of the Commitment of such a Lender with Increased Costs, the amount
calculated on a daily basis by multiplying the total amount of the Unused
Commitment Amount with respect to such a Lender on each day during the period
from (and including) the following day of the termination date of the Commitment
of such a Lender with Increased Costs through to (and including) the last day of
the Facility Fee Calculation Period during which the termination of the
Commitment takes place (provided that the Commitment of the Lender with
Increased Costs is deemed effective after the termination of the Commitment to
the extent necessary in calculating the amount of the Facility Fee that the
Borrower shall not be required to pay pursuant to this Article 15(3)) by the
Facility Fee Rate and dividing the product by 365. If any Lender with Increased
Costs has already received any Facility Fee to which such a Lender is not
entitled hereunder, such a Lender with Increased Costs shall refund such amount
to the Borrower immediately after the day when all obligations of the Borrower
owed to such a Lender with Increased Costs hereunder are repaid.

 

(4)

If the Commitment of any Lender is terminated pursuant to Article 32(2) hereof,
the Borrower shall not be required to pay to such a Lender, of the Facility Fee
in relation to the period after the termination of the Commitment of such a
Lender, the amount calculated on a daily basis by multiplying the total amount
of the Unused Commitment Amount with respect to such a Lender on each day during
the period from (and including) the following day of the termination of the
Commitment of such a Lender through to (and including) the last day of Facility
Fee Calculation Period during which the termination takes place (provided that
the Commitment of such a Lender is deemed effective after the termination of the
Commitment to the extent necessary in calculating the amount of the Facility Fee
that the Borrower shall not be required to pay pursuant to this Article 15(4))
by the Facility Fee Rate and dividing the product by 365. If any Lender has
already

 

- 27 -



--------------------------------------------------------------------------------

 

received any Facility Fee to which such a Lender is not entitled hereunder, such
a Lender shall refund such amount to the Borrower immediately after the day when
all obligations of the Borrower owed to such a Lender hereunder are repaid.

 

(5) If the Borrower terminates the whole Commitment of the Lenders or reduces in
whole or part the Total Commitment Amount pursuant to Article 2(5) hereof, the
Borrower shall not be required to pay to such Lender, of the Facility Fee in
relation to the period after the termination or the reduction, the amount
calculated on a daily basis by multiplying the Terminated Amount with respect to
such Lenders on each day during the period from (and including) the following
day of the termination or the reduction of the Commitment of such Lenders
through to (and including) the last day of Facility Fee Calculation Period
during which the termination or the reduction takes place by the Facility Fee
Rate and dividing the product by 365. If any Lender has already received any
Facility Fee to which such a Lender is not entitled hereunder, such a Lender
shall refund such amount to the Borrower immediately after the termination or
the reduction. For the purpose hereof, the “Terminated Amount” means in respect
of each Lender such amount as will be obtained by subtracting from the
Commitment Amount allocated to a Lender before the termination or the reduction
the larger of (i) the Commitment Amount allocated to such a Lender after the
termination or the reduction, or (ii) the total principal amount of the
Individual Advance Payable Amount for such a Lender on the assumption that the
prepayment shall not be made before the Maturity Date,.

 

(6) The Facility Fee provided in the preceding Paragraphs (1) through (5) shall
be calculated on a daily pro-rated basis of 365 days year (including the first
day but excluding the last day) with divisions being made at the end of the
calculation with any fraction of less than one (1) yen being rounded down. In
calculating the Facility Fee, the Commitment Amounts as of a date on which the
Individual Advance is provided or repaid or the Commitment Amount changes
pursuant to Article 2(5) shall be such an amount as results from all such
disbursement, repayment and/or change.

Article 16 Agent Fee

The Borrower shall pay to the Agent in compensation for the services as the
Agent hereunder the Agent Fee as agreed separately between the Borrower and the
Agent.

 

- 28 -



--------------------------------------------------------------------------------

Article 17 Expenses, Taxes and Duties and Breakage Costs

 

(1) The Borrower shall bear and pay all expenses and costs (including legal
fees) incurred by the Lenders or the Agent in connection with the preparation,
revision or amendment of this Agreement and other related documents and with the
preservation or enforcement of rights or performance of obligations hereunder to
the extent permitted by any Laws and Ordinances. If the Lenders or the Agent
pays such expenses and costs, the Borrower shall reimburse the Lender or the
Agent for such expenses and costs at the request of the Agent without delay
pursuant to Article 18.

 

(2) The Borrower shall bear and pay all Taxes and Duties, such as stamp duties
and the like, which may be imposed and payable in connection with the
preparation, revision or execution of this Agreement and/or other related
agreement and documents. If the Lenders or the Agent pays any such Taxes and
Duties, the Borrower shall reimburse the Lenders or the Agent for such Taxes and
Duties at the request of the Agent without delay pursuant to Article 18.

 

(3) If the principal of the Individual Advance of any Lender is repaid or offset
prior to the stated Due Date for any reason not attributable to such a Lender
and the Reinvestment Rate applicable to the principal so repaid or offset is
lower the Applicable Rate of Interest applicable to such an Individual Advance,
the Borrower shall pay the Breakage Costs to the such a Lender on the same day
when such an Individual Advance is repaid or offset pursuant to Article 18,
unless otherwise provided herein.

Article 18 Performance of Obligations by the Borrower

 

(1)

For the purpose of the repayment of the Individual Loans and the performance of
any other obligations owed by the Borrower hereunder, the Borrower shall
transfer the monies sufficient for the Borrower to fulfill the obligations to
the Syndicate Account by the Payment Time if the Payment Date is specified
herein, or promptly upon the request by the Agent if the Payment Date is not

 

- 29 -



--------------------------------------------------------------------------------

 

specified herein. The Agent shall withdraw the monies to be distributed by 3:00
p.m. on the Payment Date if the Payment Date is specified herein, or by 3:00
p.m. on the date on which the transfer of the monies to the Syndication Account
was made. In such cases, the Borrower shall be deemed to have performed its
obligations owed to the Agent and/or the Lenders upon the withdrawal by the
Agent of the monies from Syndicate Account; provided, however, that if a
Refinancing New Advance is provided pursuant to Article 7(1)(i) based upon the
application set forth in Article 5(6), the Payment Time for the principal of the
Individual Advance Payable constituting the Refinanced Existing Advance shall be
postponed until the time the Refinancing New Advance is deemed provided pursuant
to Article 7(1)(i), and the payment obligation for the principal of the
Individual Advance constituting the Refinanced Existing Advance shall be deemed
performed at the time such Refinancing New Advance is provided pursuant to
Article 7(1)(i). And, if a Refinancing New Advance is made pursuant to Article
7(1)(ii), the principal of the Refinanced Existing Advance equivalent to the
principal of the Individual Advance Amount constituting the Refinancing New
Advance shall be deemed performed at the time such Refinancing New Advance is
provided.

 

(2) Unless otherwise provided in this Agreement, the Borrower shall not pay its
debt hereunder directly to the Lenders other than the Agent contrary to the
preceding Paragraph (1). If a Lender receives any payment directly from the
Borrower in breach of the preceding sentence, such a Lender shall pay
immediately to the Agent the entire amount so received, and in respect of the
debt the Borrower pays directly to the Lender other than the Agent, the debt
shall be deemed repaid, to the extent of the amount the Agent received, at the
time the Agent received such an amount. The Borrower shall not pay in kind its
debt hereunder unless otherwise agreed in writing by the Agent and all Lenders.

 

(3) The payment made by the Borrower under this Agreement shall be applied in
the following order; provided, however, that where a Refinancing New Advance is
provided based upon an application set forth in Article 5(6), the proviso of
Article 18(1) shall prevail with respect to the principal of the Individual
Advance constituting the Refinanced Existing Advance:

 

  (i) Any expenses and costs to be borne by the Borrower under this Agreement
which have been paid by the Agent in place of the Borrower and the Agent Fee,
and any default interest thereon;

 

- 30 -



--------------------------------------------------------------------------------

  (ii) Any expenses and costs to be borne by the Borrower under this Agreement
which shall be paid to a third party;

 

  (iii) Any expenses and costs to be borne by the Borrower under this Agreement
which have been paid by the Lenders in place of the Borrower, and default
interest thereon;

 

  (iv) Default interest (excluding default interest mentioned in Sub-paragraphs
(i) and (iii) of this Paragraph (3)) and the Breakage Costs;

 

  (v) Facility Fee;

 

  (vi) Interest on the Advance; and

 

  (vii) Principal of the Advance.

 

(4) In applying a payment pursuant to the preceding Paragraph (3), if the amount
so applied is insufficient to pay full amount of any item enumerated above, as
to the first item not to be satisfied in full (the “Unsatisfied Item”), the
remaining amount of the payment after subtraction of the amount applied in full
to the upper items of the Unsatisfied Item shall be applied to such Unsatisfied
Item on a pro rata basis according to the ratio of the amount of the debt due
and payable owed by the Borrower to each Lender with respect to such Unsatisfied
Item.

 

(5)

The Borrower shall not deduct any Taxes and Duties from the payment of
obligations under this Agreement unless such deduction is required by Laws and
Ordinances. If any such deduction is to be made in consideration of any Taxes
and Duties from the amount payable by the Borrower, the Borrower shall pay extra
amount such that notwithstanding such deductions the amount to be distributed or
paid to the Agent and the Lenders shall be sufficient to repay the debt due and
payable. In such cases, the Borrower shall send the tax

 

- 31 -



--------------------------------------------------------------------------------

 

certificate with respect to withholding tax issued by the tax authorities or
other regulatory agencies in the relevant jurisdiction directly to the relevant
Lenders or the Agent within 30 days after the payment thereof.

Article 19 Distribution to the Lenders

 

(1) The Agent shall, in accordance with this Article 19, immediately distribute
to the Lenders the remaining amount of the monies withdrawn from the Syndicate
Account pursuant to Article 18(1) after subtraction of the sum as set forth in
Article 18(3)(i) and (ii).

 

(2) The rights and obligations of the Borrower, the Agent and the Lenders shall
be governed by the following provisions if, prior to the distribution to the
Lenders by the Agent pursuant to this Article 19, (a) the Borrower receives
service of any order for provisional attachment, preservative attachment or
attachment against any Individual Loan (the “Attachments”), (b) any Individual
Loan is transferred, or (c) debts are paid by a third party:

 

(a)

  

(i)

     In the event the Agent completes the distribution to the Lenders pursuant
to this Article 19 prior to receiving a notice from the Borrower of the service
of the Attachments pursuant to Article 21(5):         In such event, the Agent
shall not be liable for damages, losses, expenses or others (the “damages and
others”) incurred by a creditor who applied for such Attachments, the Borrower,
the Lenders or any other third party in connection with the distribution or the
receipt of the monies pursuant to Article 18(1) or (2) by the Agent, as the case
may be. If the Agent incurs damages and others in connection with the
withdrawal, receipt or distribution of the monies thereunder the Borrower shall
indemnify the Agent for such damages and others, and in turn if the Borrower
suffers, or indemnifies the Agent for, any damages or others the Agent shall
support to a reasonable extent the Borrower with its effort to recover such
damages or others incurred resulting from such withdrawal, receipt or
distribution by the Agent of the monies.

 

- 32 -



--------------------------------------------------------------------------------

  (ii) In the event the Agent receives a notice from the Borrower of the service
of the Attachments pursuant to Article 21(5), after the withdrawal of the monies
pursuant to Article 18(1) or the receipt thereof pursuant to Article 18(2), but
prior to the completion of the distribution thereof to the Lenders pursuant to
this Article 19:

In such event, (x) irrespective of the amount of the Individual Loan subject to
the Attachments, the Agent shall withhold the distribution hereunder in whole to
the Individual Loan subject to the Attachments or take any other action the
Agent deems appropriate, and (y) the Agent shall distribute, in accordance with
Article 18(3) and (4), the remaining balance of the monies withdrawn pursuant to
Article 18(1) or received pursuant to Article 18(2) after subtraction of the
prorated amount which should have been distributed to the Individual Loan
subject to the Attachments but for the Attachments (the “Unattached Distribution
Amount”) to the Lenders excluding the Lender whose Individual Loan has been
subject to the Attachments. The Agent shall not be liable for damages and others
incurred by a creditor who applied for such Attachments, the Borrower, the
Lenders or any other third party in connection with any acts or omissions by the
Agent justifiable under this Sub-paragraph. If the Agent incurs damages and
others in connection with the withdrawal, receipt, distribution or restoration
of the monies pursuant to this Sub-paragraph the Borrower shall indemnify the
Agent for such damages and others, and in turn if the Borrower suffers, or
indemnifies the Agent for, any damages or others the Agent shall support to a
reasonable extent the Borrower with its effort to recover such damages or others
incurred resulting from such withdrawal, receipt or distribution by the Agent of
the monies

 

  (iii) In the event the Agent receives a notice from the Borrower of the
service of the Attachments under Article 21(5) prior to the withdrawal of the
monies pursuant to Article 18(1) or the receipt thereof pursuant to Article
18(2):

 

- 33 -



--------------------------------------------------------------------------------

In such event, withdrawing the Unattached Distribution Amount from the Syndicate
Amount or receiving the monies pursuant to Article 18(2), the Agent shall
distribute, in accordance with Article 18(3) and (4), the Unattached
Distribution Amount to the Lenders excluding the Lender whose Individual Loan
has been subject to the Attachment, as if such a Lender whose Individual Loan
has been subject to the Attachments no longer existed. Where the Agent has
withdrawn from the Syndicate Account, or received pursuant to Article 18(2), the
amount exceeding the Unattached Distribution Amount, the Agent shall immediately
refund or pay such excess to the Borrower by wiring it to the Syndicate or in
any other method as designated by the Borrower. The Agent shall not be liable
for damages and others incurred by a creditor who applied for the Attachments,
the Borrower, any Lender or any other third party in connection with the
distribution or the refund by the Agent of the monies pursuant to this
Sub-paragraph. If the Agent incurs damages and others in connection with the
withdrawal, receipt or distribution of the monies pursuant to this Sub-paragraph
the Borrower shall indemnify the Agent for such damages and others, and in turn
if the Borrower suffers, or indemnifies the Agent for, any damages or others the
Agent shall support to a reasonable extent the Borrower with its effort to
recover such damages or others incurred resulting from such withdrawal, receipt,
distribution or restoration by the Agent of the monies.

 

  (b) In the event the Assignor and the Assignee jointly notify the Agent of the
transfer of any Individual Loan pursuant to Article 30(1)provided that the
Individual Loan is transferred together with the status as a party hereto
pursuant to Article 29, this Article 19(2)(b) shall apply mutatis mutandis, with
the reference to “the Assignor” and “the Assignee” to be read as “the Status
Transferor” and “the Status Transferee”, respectively:

In such event, upon the receipt of such a notice, the Agent shall immediately
commence all the procedures necessary to treat such Assignee as the creditor
with respect to the relevant Individual Loan, and the Agent may treat the
previous Lender as the valid Lender until it notifies the Borrower, the Assignor
and the Assignee of the completion of

 

- 34 -



--------------------------------------------------------------------------------

such procedures and shall not be held responsible for such treatment. The Agent
shall not be liable for damages and others incurred by the Assignee or any other
third party in connection with such treatment by the Agent and such damages and
others shall be borne by the Assignor and the Assignee of the relevant
Individual Loan at their own expense and on their own responsibility. If the
Agent incurs damages and others in connection with this Article 19(2)(b), the
Assignor and the Assignee of the relevant Individual Loan shall indemnify the
Agent for such damages and others.

 

  (c) In the event a third party which has made the payment in accordance to
Article 31(2) and the Lender which has received such payment notify, under the
joint names thereof or under the name of the Borrower alone, as the case may be,
the Agent of the payment of the obligations by such third party in accordance
with Article 31(2):

In such event, upon the receipt of either of such notices, the Agent shall
immediately commence all the procedures necessary to treat the right to
indemnity and the loan receivables acquired by such a third party through the
indemnification or the subrogation thereof in the same manner as the Individual
Loan so paid, and the Agent may treat as if such a third party payment had not
taken place until the Agent notifies the Borrower, such third party and the
Lender receiving the payment from the third party of the completion of such
procedures. The Agent shall not be liable for damages and others incurred by
such third party or any other third parties in connection with such treatment by
the Agent, and such damages and others shall be taken care of by the Lenders
receiving such payments from third parties at their own expense and on their own
responsibility. If the Agent incurs damages and others in connection with this
Article 19(2)(c), the Lender receiving the payment from the third party shall
indemnify the Agent for such damages and others.

 

(3)

The distribution by the Agent of the monies to the Lenders shall be made in the
order set forth in Article 18(3) (iii) through (vii). Article 18(4) shall apply
to the application and distribution of the Unsatisfied Items if the amount to be
distributed gives rise to Unsatisfied Items. In such event, notwithstanding the
provisions of Article 18(3) and (4), each Lender may determine, in its

 

- 35 -



--------------------------------------------------------------------------------

 

discretion, the order and manner of application of the money distributed to it,
and the Borrower shall not raise any objection to such treatment by the Lender.
Where a Lender applies the money distributed to it in an order different from
that set forth in Article 18(3) and (4), the Agent may treat as if such Lender
had applied the money in accordance with Article 18(3) and (4), and thereafter
the Agent distribute the paid money to each Lender as if all Lenders have
applied the money distributed in accordance with Article 18(3) and (4). The
Agent shall not be held responsible for any discrepancy which may arise between
the amount distributed by the Agent and what should have been distributed in the
calculation of the Lenders, if the Agent distributes the money in accordance
herewith.

 

(4) If the Agent is unable to withdraw the monies on schedule from the Syndicate
Account pursuant to Article 18(1) hereof for any reasons attributable to the
Borrower, the Agent shall not be obligated to make any distribution pursuant to
Article 19(1) on the same day. In such event, the Agent shall make such a
distribution immediately after the monies becomes available in the Syndicate
Account. If the Lender or the Agent incurs damages and others resulting from the
delay of the distribution, the Borrower shall bear such damages and others.

 

(5) At the reasonable request of the Agent, the Lender who receives such request
shall immediately report the amount (including the breakdown thereof) of loan
receivables which such Lender has against the Borrower under this Agreement. In
such event., the Agent’s obligation to make distribution to all Lenders as in
accordance with Article 19(1) shall arise upon the delivery by all Lenders of
such reports to the Agent. If the Lenders or the Agent incurs damages and others
resulting from the delay in the delivery by any Lender of such reports without
any reasonable ground, such a Lender who failed to deliver the report to the
Agent in a timely manner shall bear such damages and others.

 

(6)

The Agent may (but will not be obligated to) make distribution to the Lenders by
Reimbursable Payment. A Reimbursable Payment shall not be deemed as the
Borrower’s performance of obligations. If after a Reimbursable Payment is made
the Borrower does not perform its obligations related to the Reimbursable
Payment by the Payment Time, the Lenders to whom the Reimbursable Payment was
distributed pursuant to this Paragraph (6) shall refund in whole or part the

 

- 36 -



--------------------------------------------------------------------------------

 

distributed amount by the Reimbursable Payment to the Agent immediately upon and
pursuant to the request by the Agent,. Furthermore, each such Lender shall, as
soon as so requested by the Agent, pay any Reimbursable Costs for the
Reimbursable Payment to the Agent calculated in accordance with the amount of
the Reimbursable Payment it has received. If the Lenders pay the Reimbursable
Costs to the Agent, the Borrower shall indemnify each such Lender for the amount
equal to such Reimbursable Costs so paid. In the event the Agent has completed
the any distribution to the Lenders by Reimbursable Payment prior to receiving a
notice from the Borrower of the service of the Attachments against the
Individual Loan pursuant to Article 21(5), the Agent shall not be liable for
damages and others incurred by a creditor who applied for such Attachment, the
Borrower, the Lenders or any other third party resulting from the distribution
to the Lenders by Reimbursable Payment. If the Agent incurs damages and others
(including, but not limited to, the monies receivable specified in the third and
fourth sentences in this Paragraph (6)) resulting from any distribution by
Reimbursable Payment, the Borrower shall indemnify the Agent for such damages
and others, and in turn if the Borrower suffers, or indemnifies the Agent for,
any damages or others the Agent shall support to a reasonable extent the
Borrower with its effort to recover such damages or others incurred resulting
from such a distribution by the Agent of the monies.

Article 20 Representations and Warranties of the Borrower

The Borrower represents and warrants to the Lenders and the Agent that each of
the following matters is and will be true and correct as at the Effective Date,
the Commitment Commencement Date and each Disbursement Date of an Individual
Advance, and also (where the Agent submits the Extension Statement to the
Borrower and the Consenting Lenders pursuant to Article 32(3)(i)) at each
Extension Date for such extension:

 

  (i) The Borrower is a corporation duly established and validly existing under
the laws of Japan.

 

  (ii)

The execution and performance of this Agreement by the Borrower and the
transactions thereunder are within the corporate purposes of the Borrower

 

- 37 -



--------------------------------------------------------------------------------

 

and the Borrower has completed all the procedures required by the Laws and
Ordinances, the Borrower’s articles of incorporation and other intra-company
rules and regulations.

 

  (iii) The execution and performance of this Agreement by the Borrower and the
transactions thereunder do not violate (a) any Laws and Ordinances binding on
the Borrower, (b) the Borrower’s articles of incorporation or other
intra-company rules and regulations or (c) any contracts with a third party to
which the Borrower is a party or by which the Borrower or its properties are
bound.

 

  (iv) A person who executes this Agreement by putting his/her signature or name
and seal thereon is authorized to do so on behalf of the Borrower in accordance
with the procedures required by the Laws and Ordinances, the Borrower’s articles
of incorporation and other intra-company rules and regulations.

 

  (v) This Agreement is legally valid and binding and enforceable against the
Borrower in accordance with the respective terms thereof.

 

  (vi) The Accounting Documents, Etc. prepared by the Borrower (the audited
Accounting Documents, Etc. if they are required to be audited pursuant to the
Laws and Ordinances or otherwise are audited) (or the Disclosure Report, Etc. if
the Borrower prepares the same) (or the trial balance for the balance sheet and
the income statement for an interim period if the Borrower does not prepare
Accounting Documents, Etc. for such interim period; hereinafter the same) have
been prepared accurately and legally in accordance with the generally accepted
accounting principles in Japan.

 

  (vii)

There has occurred no material change in the information submitted by the
Borrower to the Agent or the Lenders which would adversely materially affect, or
since the end of the financial year ended December 31, 2006, there has occurred
no material adverse change in the business, assets or financial conditions of
the Borrower as described in the Accounting Documents, Etc. (or the audited
Accounting Documents, Etc. if they are

 

- 38 -



--------------------------------------------------------------------------------

 

required to be audited pursuant to the Laws and Ordinances or otherwise are
audited) (or the Disclosure Report, Etc. if the Borrower prepares the same) or
any other accounting documents, nor has any change occurred which would
materially affect the performance of the obligations of the Borrower under this
Agreement.

 

  (viii) No lawsuit, arbitration, administrative procedure, or any other dispute
is pending or threatened which is expected to have material adverse effect on
the performance by the Borrower of obligations under this Agreement.

 

  (ix) No event as specified in Article 22(1) (i) through (v) or Article
22(2)(i) through (ix) or any circumstance which would with lapse of time or the
giving of notice or both constitute such event has occurred or is threatened.

Article 21 Covenants of the Borrower

 

(1) The Borrower undertakes and covenants to do each of the following at its own
cost until the time when the Commitments of the Lenders terminate and when all
of its obligations owed to the Lenders and the Agent under this Agreement are
performed in full after the Effective Date.

 

  (i) when any event as specified in Article 22(1)(i) through (v) or Article
22(2)(i) through (ix) or any circumstances which would with lapse of time or the
giving of notice or both constitute such event has occurred or is threatened, to
report on such matter forthwith to the Agent and the Lenders through the Agent;

 

  (ii)

when the Borrower prepares the Accounting Documents, Etc., to provide promptly
copies of such Accounting Documents, Etc. to the Agent and the Lenders, together
with a document in the form of Attachment 4 hereto whereby compliance with the
matters as set forth in Article 21(4)(i) and (ii) below can be confirmed. If the
Borrower, however, prepares the Reports, Etc., to provide copies of such
Reports, Etc. promptly to the Agent and the Lenders via the Agent when such
Reports, Etc. are filed with the Director-General of the competent Local Finance
Bureau, instead of copies of such

 

- 39 -



--------------------------------------------------------------------------------

 

Accounting Documents, Etc. When such Accounting Documents, Etc. (if the
Borrower, however, prepares the Reports, Etc., such Reports, Etc.) are prepared,
to prepare them accurately or legally in accordance with the generally accepted
accounting principles in Japan;

 

  (iii) at the request of the Agent or any Lender through the Agent, the
Borrower shall report promptly on the properties, management or business of the
Borrower and its Subsidiaries to the Agent and the Lenders via the Agent and
shall provide the necessary assistance to facilitate the investigations thereof;

 

  (iv) in the event any material change in the properties, management or
business of the Borrower or its Subsidiaries has occurred or is threatened to
occur with lapse of time, or any lawsuit, arbitration, administrative procedure,
or any other dispute is pending or threatened which is expected to have material
effect on the performance of obligations of the Borrower under this Agreement,
to report thereon to the Agent and the Lenders via the Agent;

 

  (v) if the Borrower is reorganized (the term “reorganize” has the meaning as
provided in sub-paragraph 26 of article 2 of the Company Law) or amends its
articles of incorporation to set up or not to set up any of its organs provided
in paragraph 2 of articles 326 of the Company Law, the Borrower shall promptly
notify the Agent and the Lenders thereof via the Agent; and

 

  (vi) if any of the matters set forth in Article 21(1)(i) through (v) above
turns out untrue, to report thereon immediately to the Agent and the Lenders via
the Agent.

 

  (vii) The Borrower shall submit the trial balance (“shisanhyo”) for the
balance sheet and the income statement to the Agent and the Lenders via the
Agent not later than two (2) months after the end of its interim accounting
period.

 

  (viii) On the date of execution hereof, the Borrower shall submit the
statement of Trade Receivables as of the end of November 2007 to the Agent and
the Lenders via the Agent.

 

- 40 -



--------------------------------------------------------------------------------

  (ix) On and after the date of execution hereof, the Borrower shall submit to
the Agent and the Lenders via the Agent the statement of the Trade Receivables
as of the end of each month not later than the fifth (5th) Business Day of the
next calendar month.

 

  (x) On and after the date of execution hereof, the Borrower shall report to
the Agent and the Lenders via the Agent on the situation of payment of the Trade
Receivables during the period commencing on the following day of the 15th day of
each month (or the immediately preceding Business Day if such 15th date falls on
a day which is not a Business Day; such 15th day or preceding day being
hereinafter referred to as the “Reference Date”) and ending on the Reference Day
of the next month, not later than the fifth (5th) Business Day of the calendar
month following that next month.

 

  (xi) If the term for payment is shortened in relation to the purchase of the
Borrower from its parent company, the Borrower shall promptly notify to the
Agent via the Agent and the Lenders before such change is effected.

 

  (xii) If the Borrower pays dividend or makes a loan to its parent company, it
shall notify to the Agent and the Lenders via the Agent to that effect in
advance.

 

(2) The Provision of Collateral over the Trade Receivables in favor of any
person to secure the obligations owned by the Borrower or any third party shall
strictly be prohibited on and after the Effective Date and until the Commitments
of the Lenders terminate and the Borrower performs in full all of its
obligations under this Agreement owed to the Lenders and the Agent, without
prior written consent of all Lenders and the Agent.

 

(3) The Borrower shall, on and after the Effective Date, and until the
Commitments of all Lenders terminate and the Borrower performs in full all of
its obligations under this Agreement owed to the Lenders and the Agent, comply
with the following:

 

  (i) The Borrower shall maintain licenses and other similar permits that are
necessary to conduct the Borrower’s main business and continue to carry out the
business in compliance with all Laws and Ordinances.

 

- 41 -



--------------------------------------------------------------------------------

  (ii) The Borrower shall not change its main business.

 

  (iii) The Borrower shall not, except as provided in the Laws and Ordinances,
subordinate the payment of any debt under this Agreement to the payment of any
other unsecured and unsubordinated indebtedness (including unsatisfied portion
of collateralized debts as a result of enforcement of such collaterals), or
shall treat such payments of its debts hereunder at least pari passu with the
payments of such other debts.

 

  (iv) Without the consent of the Agent and all Lenders, the Borrower shall not
conduct, or have any Subsidiary of the Borrower conduct, any merger, division of
company, exchange or transfer of shares, assignment (including an assignment for
the purpose of a sale and leaseback transaction) of all or part of the business
or assets to a third party, capital decrease or purchase of all or part of the
material business or assets of a third party, which has or would reasonably
likely have material adverse effect on the performance by the Borrower of
obligations under this Agreement.

 

  (v) The Borrower shall designate each Trade Receivables Receiving Account as
the receiving account for payment of the Trade Receivables.

 

(4)    (i)    The Borrower shall maintain the amount of the net assets of the
Borrower at each end of annual and interim accounting periods of each financial
year (hereinafter collectively referred to as the “Annual and Interim Accounting
Periods”) appearing in its unconsolidated balance sheet (or the trial balance
for the balance sheet as of the end of the relevant interim accounting period if
the Borrower does not prepare an Accounting Documents, Etc. for the interim
accounting period; hereinafter the same) at the end of each relevant Annual and
Interim Accounting Period at least at 75 % of the higher of the amount of the
net assets in its unconsolidated balance sheet as at the end of each immediately
preceding Annual and Interim Accounting Period or the amount of the net assets
as of the end of the year ended December 31, 2006.

 

- 42 -



--------------------------------------------------------------------------------

  (ii) The ordinary income of the Borrower appearing in its unconsolidated
income statement (or the trial balance for the income statement if the Borrower
does not prepare an Accounting Documents, Etc. for the interim accounting
period; hereinafter the same) for each Annual and Interim Accounting Period
shall not become negative.

 

(5) If an order or notice of pre-judgement attachment, preservative attachment
or attachment is given or served with respect to the Individual Loan, the
Borrower shall forthwith notify the Lenders through the Agent thereof in writing
together with a copy of such order or notice.

Article 22 Events of Default

 

(1) If any one of the following events occurs, any and all debts owed by the
Borrower to the Lenders and the Agent under this Agreement shall automatically
become due and payable without any notice or demand by a Lender or the Agent;
whereupon the Borrower shall forthwith pay the principal of and interest on the
Advance as well as any Breakage Costs and all such other monies payable by the
Borrower hereunder in accordance with the provisions of Article 18, in which
cases the Commitments of the Lenders shall terminate:

 

  (i) Any payment by the Borrower is suspended, or if the Borrower files for
(including similar petition filed outside Japan) the commencement of insolvency
proceedings, the commencement of civil rehabilitation procedures, the
commencement of corporate reorganization procedures, the commencement of special
liquidation, or the commencement of any other similar legal procedures, or any
such filing is made by a third party against the Borrower;

 

  (ii) The resolution for dissolution of the Borrower is adopted, or the
Borrower receives an order of dissolution (except where such dissolution is made
pursuant to the merger or consolidation involving the Borrower);

 

- 43 -



--------------------------------------------------------------------------------

  (iii) The Borrower ceases to conduct its business;

 

  (iv) Transactions of the Borrower is suspended by a clearinghouse; or

 

  (v) Any order or notice of Attachments (including any such procedure taken
outside Japan) is issued, or any adjudication that orders an enforcement of
preservative attachment or attachment is rendered, with respect to the deposit
receivables or other receivables held by the Borrower against a Lender.

 

(2) If any one of the following events has occurred with respect to the
Borrower, any and all debts owed by the Borrower to the Lenders and the Agent
under this Agreement shall immediately become due and payable upon the notice
given to the Borrower through the Agent pursuant to decisions by the Majority
Lenders; whereupon the Borrower shall forthwith pay the principal of and
interest on the Advance as well as any Breakage Costs and any such other monies
payable by the Borrower hereunder in accordance with the provisions of Article
18, in which cases the Commitments of the Lenders shall terminate:

 

  (i) The Borrower fails to pay in whole or part any pecuniary obligations,
whether in respect of those incurred by the Borrower hereunder or not, on the
due date thereof and such breach is cured within three (3) Business Days;

 

  (ii) Any representation or warranty in Article 20(i) through (ix) proves to be
untrue and such situation is not rectified within ten (10) Business Days of such
discovery;

 

  (iii) Except for the event described in Article 22(2)(i) above, the Borrower
breaches any of its obligations under this Agreement, and such breach is not
cured within ten (10) Business Days;

 

  (iv) Any order or notice of Attachment (including similar procedure taken
outside Japan) is issued or auction procedures is commenced with respect to any
collateral granted by the Borrower in favor of any Lender;

 

- 44 -



--------------------------------------------------------------------------------

  (v) The maturity of any bonds issued by the Borrower is accelerated;

 

  (vi) The Borrower fails to pay in whole or part its pecuniary obligations
other than those hereunder on the due date thereof or any such obligations
becomes due and payable, each in aggregate amount of more than one billion
(1,000,000,000) yen, or the Borrower fails to fulfill its guarantee obligations
for debts owed by third parties, in aggregate amount of more than one billion
(1,000,000,000) yen;

 

  (vii) The Borrower suspends its business or receives sanction orders to
suspend the business of the Borrower from any competent government authorities.;

 

  (viii) The Borrower as a debtor files for the special mediation
(tokubetsu-chotei) procedure; or;

 

  (ix) Except as provided in Article 22(2)(i) through (viii) above, the business
or financial condition of the Borrower deteriorates or is likely to deteriorate,
and the Lenders or the Agent deem it necessary to preserve their loan
receivables from the Borrower.

 

(3) Where the notice under Article 22(2) above is delayed or fails to reach the
Borrower due to any cause attributable to the Borrower, any and all obligations
of the Borrower hereunder shall become immediately due and payable as at the
time when the notice usually reaches; whereupon the Borrower shall forthwith pay
the principal of and interest on the Advance as well as any Breakage Costs and
all such other monies payable by the Borrower hereunder in accordance with
Article 18, in such event the Commitments of the Lenders shall terminate.

 

(4) A Lender shall notify the Agent without delay after it knows the occurrence
of any event set forth in Article 22(1)(i) through (iv) above or Article
22(2)(i) through (ix) above with respect to the Borrower, and the Agent shall
notify the Lenders of the occurrence of such event. If any event set forth in
Article 22(1)(v) above occurs and such a fact comes to knowledge of a Lender who
is the debtor under such circumstances, such a Lender shall notify the Borrower,
the other Lenders and the Agent of the occurrence of such an event.

 

- 45 -



--------------------------------------------------------------------------------

Article 23 Set-Off and Enforcement of Security

 

(1) Where the Borrower must perform its obligations to the Agent or any Lender
due to maturity, acceleration of the maturity or any other event, the Agent or
such Lender may: (i) notwithstanding anything provided in Article 18(2), set off
the obligations owed by the Borrower to the Agent or such Lenders under this
Agreement which are then due and payable against the obligations under deposits
or other obligations owed by the Agent or such Lender to the Borrower, as the
case may be, irrespective of the due date for any such obligations; and
(ii) receive the refund of various deposits on behalf of the Borrower and apply
such funds to the repayment of obligations owed by the Borrower without any
prior notice or prescribed procedures. If such set-off or application to the
payment takes place, the interest, Breakage Costs, and default interest, etc.
with respect to the claims and obligations shall be calculated as if such claims
and obligations terminated as of the date on which such calculation is
implemented. The interest rates or other rates shall comply with the provisions
of the relevant agreements for such interest rates or other rates. As for the
exchange rate, the rate at the time when the calculation is implemented and as
reasonably determined by the Agent or such Lender shall be applied. In such
cases, the funds shall be applied in accordance with the provisions of Article
18(3) and (4) and Article 19. The Bank of Tokyo-Mitsubishi UFJ, Ltd. as Agent
may not, for the period during which any Lender or the Agent has any claim
against the Borrower under this Agreement, set off claims not based on this
Agreement owed by the Borrower to The Bank of Tokyo-Mitsubishi UFJ, Ltd. against
any obligations under deposits in each Trade Receivables Receiving Account owed
by The Bank of Tokyo-Mitsubishi UFJ, Ltd. to the Borrower, or apply on behalf of
the Borrower its obligations under deposits in the Syndicate Account to the
payment of its claim other than those under this Agreement .

 

(2)

The Borrower may not: (i) set off obligations not based on this Agreement owing
by the Borrower to The Bank of Tokyo-Mitsubishi UFJ, Ltd. against its claim
against The Bank of Tokyo-Mitsubishi UFJ, Ltd. under deposits in each Trade
Receivables Receiving Account which is then due and payable, or (ii) set off its
claim under deposits or other claim which is then due and payable by each Lender
or the Agent against any obligation owed by the Borrower to any

 

- 46 -



--------------------------------------------------------------------------------

 

such Lender or the Agent under this Agreement which is then due and payable,
unless it is necessary for preservation of its claim, notwithstanding anything
provided in Article 18(2). In such cases, the Borrower shall notify such Lenders
or the Agent of such set-off in writing and forthwith send to such Lenders or
the Agent the instruments and passbooks, with a signature affixed thereto or
registered seal impressed thereon, evidencing the obligations under the deposits
or other obligations which are offset. If such a set-off takes place, the
interest, Breakage Costs, and default interest, etc. with respect to the claims
and obligations shall be calculated as if such claims and obligations terminated
as of the date on which such a notice reaches such Lenders or the Agent. The
interest rates or other rates shall comply with the provisions of the relevant
agreements for such interest rates or other rates. As for the exchange rate, the
rate at the time when the calculation is implemented and as reasonably
determined by the Agent or such Lenders shall be applied. In such cases, the
funds shall be applied in accordance with the provisions of Article 18(3) and
(4) and Article 19.

 

(3) If the Borrower must perform its obligations to the Agent or any Lender due
to maturity, acceleration of the maturity or any other event, the Agent or such
Lenders may, notwithstanding anything provided in Article 18(2), exercise its
security interest (including a floating security interest and statutory lien and
possessory lien and any other security interests as provided in the Laws and
Ordinances, but excluding the security which breaches Article 21(2)) (including
by way of subrogation, accord and satisfaction or satisfaction by voluntary
disposition) over the receivables against the Borrower under this Agreement.

 

(4) any offset or application to the payment takes place pursuant to Paragraph
(1) or (2) above or the security is enforced pursuant to Paragraph (3) above,
the Lender in the case of Paragraphs (1) and (3) and the Borrower in the case of
Paragraphs (2) shall notify the Agent thereof in writing without delay. If such
Lenders or the Agent incurs damages and others in connection with any delay
without any reasonable ground in the delivery of such notices , such Lender or
the Borrower which failed to notify the relevant parties in a timely manner
shall bear such damages and others.

 

- 47 -



--------------------------------------------------------------------------------

Article 24 Adjustment among Lenders and Agent

 

(1) If the obligations of the Borrower to any Lender under this Agreement have
extinguished otherwise than pursuant to the provisions of Article 18 and 19
(including such extinction due to set-off or application to payment pursuant to
Article 23(1) or (2)) (hereinafter such Lender shall be referred to as the
“Lender with Extinguished Obligations”), then the Lenders and the Agent shall,
unless otherwise provided in this Agreement, make an adjustment among them by
transfer or purchase of claims or the taking of other appropriate measures
pursuant to each of the following provisions, so as to attain the same result as
if such obligation to the Agent and the Lenders extinguished through the payment
pursuant to Articles 18 and 19. In case an agreement is not reached among the
Lenders and the Agent concerning transfer or purchase of such claims or other
appropriate measures, the Lenders shall comply with the measures determined by
the Agent in its discretion. Provided, however, that if the transfer of such
claims is expected as the measure of an adjustment among the Lenders and the
Agent hereunder (including, but not limited to, the case pursuant to
Sub-paragraph (ii) below), the Lender which becomes to the assignor of such
claims may refuse such transfer. Even in the case of a refusal, the Unused
Commitment Amount shall be calculated as if such transfer was made.

 

  (i) The Agent shall identify the claims and calculate the amount of such
claims with respect to which payment would have been made to the other Lenders
and the Agent (hereinafter the “other Lenders, etc.” in this Paragraph
(1)) pursuant to Articles 18 and 19 if the amount pertaining to the extinction
of such obligations had been paid to the Agent at the time of the extinction of
such obligations pursuant to Article 18(1).

 

  (ii) The Lenders with Extinguished Obligations shall purchase the portion
corresponding to the amount calculated by the Agent pursuant to the provision in
Sub-paragraph (i) above from the other Lenders, etc. at the face value out of
the claims of the other Lenders, etc. identified by the Agent pursuant to the
provision in Sub-paragraph (i) above.

 

  (iii)

In case of the purchase of claims as described in Sub-paragraph (ii) above, the
other Lenders, etc. who have sold such claims shall give a notice by

 

- 48 -



--------------------------------------------------------------------------------

 

certificate as of the date proved with conclusive evidence as provided in
Article 467 of the Civil Code to the Borrower at their own expense without delay
after the sale thereof.

 

(2) Notwithstanding the preceding Paragraph (1), if a Lender enforces the
security interest, or if a Lender receives any repayment of debt obligations it
has against the Borrower under this Agreement with respect to the security
interest as a result of any compulsory execution or exercise of security
interest through a foreclosure by a third party, then the Lenders and the Agent
shall, no arrangement among the Agent and the Lenders pursuant to the assignment
of receivables shall be made. In the event that a Lender enforces the security
interest which breaches the provisions of Article 21(2), or that a Lender
receives any repayment of debt obligations it has against the Borrower under
this Agreement with respect to such security interest, an adjustment among the
Lenders and the Agent as provided in the preceding Paragraph (1) shall be made.

Article 25 Rights and Duties of the Agent

 

(1) The Agent shall, pursuant to the entrustment by the Lenders, perform the
Agent Services and exercise its rights on behalf of the Lenders and exercise
such rights that the Agent deems usually necessary or appropriate. The Agent
shall not be liable for the duties other than those expressly set forth in this
Agreement, nor shall be liable for any non-performance of obligations of the
Borrower under this Agreement. The Agent is the Lenders’ agent and shall not be
the Borrower’s agent unless otherwise stipulated herein.

 

(2) The Agent shall be able to rely on the correspondences and documents
(including the Request for Borrowing delivered by facsimile in accordance with
Article 5(1)) deemed to be true and appropriate and deemed to be delivered
bearing signature or name and seal of an appropriate person, and act relying on
the opinions and explanations of experts reasonably appointed by the Agent to
the extent necessary for the purpose of this Agreement.

 

(3) In performance of its duties and exercise of its powers, the Agent shall pay
a due care expected of a good manager.

 

- 49 -



--------------------------------------------------------------------------------

(4) The Agent or its directors, employees or agents shall not be liable to the
Lenders for any acts taken or omitted by the Agent or its directors, employees
or agents pursuant to, or in connection with this Agreement, except for its or
their willful misconduct or gross negligence. If the Agent incurs any
liabilities, damages, losses, expenses and others (including such expense that
it may incur in order to avoid damage or loss as well as such expense that it
may incur in order to recover the damage or loss (including legal fee)) in
performing its duties under this Agreement, the Lenders shall jointly and
severally indemnify the Agent to the extent that it is not reimbursed by the
Borrower. In the event the Agent is also one of the Lenders, the Lenders other
than the Agent shall jointly and severally indemnify the Agent to the extent
that it is not reimbursed by the Borrower for the remaining balance after
subtracting the amount to be borne by the Lender which is also the Agent,
calculated according to the Commitment Ratio of such Lender (provided, however,
that, after the Lenders’ Commitments are terminated, the percentage shall be
that of the total principal amount of the Individual Advance Payable Amount per
such Lender to the Total Outstanding Balance as of such termination) (provided,
however, that if any of the Lenders is unable to perform such indemnification,
the Commitment Ratio of the Lender which is also the Agent shall be the rate
equal to the Commitment Ratio of the Lender which is also the Agent divided by
the total of the Commitment Ratios of the Lenders excluding such Lender).

 

(5) If so directed in writing by the Majority Lenders, the Agent shall act in
accordance with such direction to the extent permitted by law, and in that event
the Agent shall not be liable to the Borrower or the Lenders for the
consequences of so acting.

 

(6) Unless the Agent is notified by the Borrower or the Lenders of the existence
of any of the Events of Default as provided in Article 22(1)(i) through (v) or
Article 22(2)(i) through (ix) (including any circumstance which would, with
lapse of time or the giving of notice or both, constitute an Event of Default),
the Agent is deemed not to be able to know of the existence of such event.

 

(7)

The Agent shall not warrant the effectiveness, validity or enforceability of
this Agreement or any matters or situations stated or represented herein. The
Lenders shall enter into, and conduct transactions contemplated in, this
Agreement at their

 

- 50 -



--------------------------------------------------------------------------------

 

sole discretion by conducting investigations as to the necessary matters
including creditworthiness of the Borrower on the basis of the documents,
information and other data as they deemed appropriate.

 

(8) In the event the Agent is also one of the Lenders, the Agent in the capacity
of the Lender under this Agreement shall have the same rights and obligations as
with the other Lenders, irrespective of its duties as Agent under this
Agreement. The Agent may engage in generally recognized banking transactions
with the Borrower outside of this Agreement (any information that has been
disclosed to the Agent by the Borrower shall be, unless expressly identified as
being made in relation to this Agreement, deemed disclosed in relation to the
transactions with the Borrower other than under this Agreement, and the Agent
shall not be required to disclose any of the same to other Lenders.); provided
that it is not obligated to disclose any information on the Borrower obtained in
such transactions to the other Lenders nor is it obliged to distribute moneys
obtained or earned in such transactions to the other Lenders.

 

(9) In the event the Agent is also one of the Lenders, in calculation of the
amount of distribution to each Lender pursuant to the provisions of Article 19,
any fraction of less than one (1) yen resulting from such calculation shall be
disregarded with respect to the distribution to each Lender other than the Agent
and the amount of distribution to the Lender which is also the Agent shall be
the balance remaining after deduction of the aggregate of the amounts of
distribution to the other Lenders from the total amount of distribution to all
of the Lenders.

 

(10) As for the treatment of any fraction of less than one (1) yen which becomes
necessary for the purpose of this Agreement, except in the case of the preceding
Paragraph (9), the Agent may determine such method as it deems appropriate.

 

(11) Determination as to rate of interest, Loan Period, Due Date, etc. and other
determinations contained in the Agent’s notice to the Borrower or the Lenders
and any and all the other monies payable hereunder shall bind the Borrower and
the Lenders as conclusive unless there is a manifest error.

 

(12)

If the Agent receives any notice from the Borrower which is required to be given

 

- 51 -



--------------------------------------------------------------------------------

 

to each Lender in relation to this Agreement, the Agent shall immediately inform
the Lenders of the details of such notice, or if the Agent receives any notice
from a Lender which is required to be given to the Borrower or other Lenders,
the Agent shall immediately inform the Borrower or the Lenders, as the case may
be, of the details of such notice. The Agent shall make any documents, which the
Agent has obtained from the Borrower and has kept, available for review by a
Lender during the ordinary business hours.

Article 26 Resignation and Removal of the Agent

 

(1) The procedures for the resignation of the Agent shall be as follows:

 

  (i) The Agent may resign at any time by giving written notice thereof to the
Lenders and the Borrower; provided, however, that such resignation shall not
become effective until the appointment and acceptance of a successor Agent.

 

  (ii) In the event of such notice provided in Sub-paragraph (a) above, the
Majority Lenders shall appoint a successor Agent upon the Borrower’s consent.

 

  (iii) If a successor Agent is not appointed by the Majority Lenders or such
person appointed by the Majority Leaders does not accept such appointment within
30 days after (and including) the date on which the notice set forth in
Sub-paragraph (i) above has been given, the Agent in office may appoint a
successor Agent upon the Borrower’s consent on behalf of the Majority Lenders.

 

(2) The procedures for the removal of the Agent shall be as follows:

 

  (i) The Agent may be removed at any time by the Majority Lenders upon prior
notice thereof to the other Lenders, the Borrower and the Agent; provided,
however, that such removal shall not become effective until the appointment and
acceptance of a successor Agent.

 

  (ii) In the event of such notice set forth in Sub-paragraph (i) above, the
Majority Lenders shall appoint a successor Agent upon the Borrower’s consent.

 

- 52 -



--------------------------------------------------------------------------------

(3) In case the person appointed the successor Agent pursuant to Paragraphs
(1) and (2) accepts the appointment, the predecessor Agent shall deliver all the
documents it has kept as the Agent hereunder to the successor Agent and shall
provide all the assistance necessary for the successor Agent to perform its
duties as the Agent hereunder.

 

(4) The successor Agent shall succeed to and become vested with the rights and
duties of the predecessor Agent under this Agreement. The predecessor Agent
shall be discharged from all its duties and obligations hereunder upon the
assignment of office by the successor Agent; provided, however, that this
Agreement shall continue in effect in respect of any actions taken (including
those omitted to be taken) by the predecessor Agent while it was acting as the
Agent hereunder.

Article 27 Decision-Making of the Majority Lenders

 

(1) The procedures for the decision-making of the Majority Lenders shall be as
follows:

 

  (i) If a Lender determines that an event which requires instructions of the
Majority Lenders has occurred, such Lender may notify the Agent of its request
for the Majority Lenders’ decision-making.

 

  (ii) The Agent shall, upon receipt of the notice mentioned in the preceding
Sub-paragraph, promptly give notice to the Lenders that the Majority Lenders’
decision-making shall be formed.

 

  (iii) Each Lender which has received the notice mentioned in the preceding
Sub-paragraph shall make a decision on the relevant event and notify the Agent
of the contents of such Lender’s decision within five (5) Business Days.

 

  (iv)

If the decision-making of the Majority Lenders is formed pursuant to the

 

- 53 -



--------------------------------------------------------------------------------

 

preceding three Sub-paragraphs, the Agent shall notify promptly the Borrower and
the Lenders of the contents thereof as the Majority Lenders’ instructions.

 

  (2) If the Agent determines that an event which requires instructions of the
Majority Lenders other than those described in the preceding Paragraph (1) has
occurred, it may notify the Lenders that the Majority Lenders’ decision-making
shall be formed. The procedures after such notice shall comply with the
provisions of Sub-paragraphs (iii) and (iv) of the preceding Paragraph (1).

Article 28 Amendment to this Agreement

No amendment or modification to this Agreement shall be effective unless agreed
in writing by the Borrower, the Lenders and the Agent.

Article 29 Transfer of Status

 

(1) The Borrower shall not transfer its status or any of its rights or
obligations under this Agreement without obtaining prior written consent of all
Lenders and the Agent.

 

(2) Unless otherwise provided herein, each Lender may assign its status and all
(but not in part) of its rights and obligations under this Agreement to a third
party, upon obtaining written consent from all Lenders, the Borrower and the
Agent (such consents shall not unreasonably be withheld) and satisfying all of
the following requirements as provided in the following Sub-paragraphs
(hereinafter in this Article 29, the Lender which conducts such transfer shall
be referred to as the “Status Transferor” and the person to whom such transfer
is made shall be referred to as the “Status Transferee”). In such cases, the
Status Transferor and the Status Transferee shall jointly send the Agent the
transfer notification in the form attached hereto as Attachment 5, together with
copies of the consent letters of all of the other Lenders, the Borrower and the
Agent. In the case of any such transfer, the Agent shall notify the Lenders
pursuant to Article 33(5) thereof.

 

  (i)

If the assignment of the Individual Loan or other receivables as provided

 

- 54 -



--------------------------------------------------------------------------------

 

herein held by a Lender against the Borrower is made to the Status Transferee
with respect to its status under this Agreement, the Borrower’s consent shall
include consent to transfer of the Individual Loan (if any) and such consent
shall be obtained as of the date of transfer which date must be proved with
conclusive evidence.

 

  (ii) The Status Transferee shall be a Qualified Assignee.

 

  (iii) No withholding tax or other taxes arise from any assignment, and there
will be no increase pursuant to the provisions of Article 18(5) in the amount of
the Borrower’s interest expense payable to the Status Transferee; except for any
assignment of status to a foreign subsidiary or affiliate due to any revocation
of the Lender’s lending business in Japan.

 

(3) Any and all costs and expenses incurred in relation to the transfer pursuant
to the preceding Paragraph (2) shall be borne by the Status Transferor (and/or
the Status Transferee, as the case may be, subject to the agreement between the
Status Transferor and the Status Transferee). Not later than the date of such
transfer, the Status Transferor shall pay five hundred thousand (500,000) yen
(provided, however, that if the agreement between the Status Transferor and the
Status Transferee with respect to the costs and expenses incurred in relation to
the transfer is entered into, pursuant to which any or all of the amount five
hundred thousand (500,000) yen shall be borne by the Status Transferee, such
amount calculated by subtracting from five hundred thousand (500,000) yen the
amount to be borne by the Status Transferee) plus the amount equal to the
applicable consumption tax to the Agent in consideration of clerical procedures
involved in such transfer. If any or all of such consideration of five hundred
thousand (500,000) yen shall be borne by the Status Transferee pursuant to such
agreement, the Status Transferor shall notify the Agent thereof not less than
five (5) Business Days prior to the due date of the payment (or the date of such
transfer, if the Status Transferee pays all of five hundred thousand
(500,000) yen for consideration of handling charges involved in such transfer)
to the Agent of such consideration borne by the Status Transferor pursuant to
the second sentence of this Paragraph (3), and the Status Transferee shall pay
such consideration for clerical procedures to be borne by itself plus the amount
equal to the applicable consumption tax to the Agent on the date of such
assignment.

 

- 55 -



--------------------------------------------------------------------------------

Article 30 Transfer of the Individual Loan

 

(1) Unless otherwise provided herein, after the performance of the Advance, the
Lender may transfer the whole (but not in part) of its Individual Loan, together
with all of its rights and obligations associated therewith, if all the
requirements set forth in the following Sub-paragraphs are met. The Assignor and
the Assignee shall fulfill requirements for perfection against third parties and
requirements for perfection against the debtor with respect to such transfer as
at such transfer date, and in that event, the Assignor and the Assignee jointly
shall immediately notify the Agent of such transfer. Such notice shall be made
by sending the Agent the transfer notification in the form attached hereto as
Attachment 6. If the Individual Loan is transferred pursuant to this Article
30(1), the Assignee shall be treated as the Lender in the application of the
provisions concerning such Individual Loan hereunder.

 

  (i) The Assignee is bound by the provisions of this Agreement with respect to
the Individual Loan assigned to it (The Assignee shall not disburse any
Commitment);

 

  (ii) The Assignee is a Qualified Assignee; and

 

  (iii) No withholding tax or other taxes arise from the assignment, and there
will be no increase in the amount of the Borrower’s interest expense payable to
the Assignee pursuant to Article 18(5); except for any assignment to a foreign
subsidiary or affiliate due to any revocation of the Lender’s lending business
in Japan.

 

(2)

Any and all costs and expenses incurred in relation to the assignment pursuant
to Paragraph (1) above shall be borne by the Assignor (and/or the Assignee, as
the case may be, subject to the agreement between the Assignor and the
Assignee). Not later than the date of such assignment, the Assignor shall pay
five hundred thousand (500,000) yen (provided, however, that if the agreement
between the Assignor and the Assignee with respect to the costs and expenses
incurred in relation to the assignment is entered into, pursuant to which any or

 

- 56 -



--------------------------------------------------------------------------------

 

all of the amount five hundred thousand (500,000) yen shall be borne by the
Assignee, such amount calculated by subtracting from five hundred thousand
(500,000) yen the amount to be borne by the Assignee) per Assignee plus the
amount equal to the applicable consumption tax to the Agent in consideration of
clerical procedures involved in such assignment. If any or all of such
consideration of five hundred thousand (500,000) yen shall be borne by the
Assignee pursuant to such agreement, the Assignor shall notify the Agent thereof
not less than five (5) Business Days prior to the due date of payment (or the
date of such transfer if the Assignee agrees to pay all of five hundred thousand
(500,000) yen for consideration of handling charges involved in such transfer)
to the Agent of such consideration borne by the Assignor pursuant to the second
sentence of this Paragraph (2), and the Assignee shall pay such consideration
for clerical procedures to be borne by itself plus the amount equal to the
applicable consumption tax to the Agent on the date of such assignment.

 

(3) In the case an assignment is made pursuant to Paragraph (1), the Unused
Commitment Amount shall be calculated as if such assignment was not made.

Article 31 Collection from Third Party, etc.

 

(1) After the Effective Date, without a prior written consent of the Agent and
the Lenders, the Borrower may not entrust a third party with giving a guarantee
(including provision of collateral) as to the Borrower’s obligations hereunder
nor may it cause a third party to assume its obligations or performance
hereunder.

 

(2) A Lender may receive a payment with respect to the Borrower’s obligations
hereunder from a third party (irrespective of whether such third party has a
legitimate interest in the payment thereof) if all the conditions set forth in
the following Sub-paragraphs are met. If a Lender receives a payment from a
third party pursuant to the provisions of this Paragraph (2) such a Lender shall
under the joint names of such a Lender and the third party, and the Borrower
shall under its single name, immediately notify the Agent of such a payment. The
provisions of Article 18(2) shall not apply to the receipt of any payment
pursuant to the provisions of this Paragraph (2), and the adjustment among the
Lenders and the Agent set forth in Article 24(1) shall not be made until any and
all obligations owed by the Borrower hereunder are performed in full.

 

- 57 -



--------------------------------------------------------------------------------

  (i) If a third party exercises against the Borrower the right of indemnity
obtained as a result of such payments and the claims obtained through
subrogation of the Lender, such right of indemnity and such claims shall be
treated in the same manner as the claims so paid off, and such a third party
shall submit a written consent to the Agent for the benefit of the Lender and
the Agent stating that such a third party shall be bound by the provisions
hereof to the extent thereof;

 

  (ii) The third party is not a Subsidiary or an Affiliated Company of the
Borrower; or the Borrower is not a Subsidiary or an Affiliated Company of such a
third party;

 

  (iii) If the payment constitutes a repayment of obligations under the
Individual Loan, the entire amount of such Individual Loan shall be paid; and

 

  (iv) No withholding tax or other taxes shall arise from the payment, and there
will be no increase pursuant to the provisions of Article 18(5) in the amount of
the Borrower’s interest expense payable to any third parties.

When a third party exercises the right of indemnity or obtains claims in
subrogation, such acquisition of the right of indemnity or claims in subrogation
shall be deemed to be a transfer of the Individual Loan pursuant to Article 32
and the provisions of Article 32(2) and (3) shall apply mutatis mutandis
thereto.

Article 32 Termination and Extension of the Commitment

 

(1) If any of the events enumerated in Sub-paragraphs below occurs, the
Commitments of all Lenders shall terminate. In such a case, the Borrower shall
immediately, or with respect to the Borrower’s debts under the Advance whose
Maturity Date has not arrived in as of the occurrence of the event as provided
in Sub-paragraph (iii) below, on the Due Date for such obligation, pay all the
obligations hereunder pursuant to Article 18. The relevant provisions of this
Agreement shall continue to be effective until the Borrower shall have paid all
obligations hereunder in full.

 

- 58 -



--------------------------------------------------------------------------------

  (i) The Commitment Termination Date expires in respect of all Lenders;

 

  (ii) All of the outstanding obligations of the Borrower become immediately due
and payable pursuant to Article 22; or

 

  (iii) The Borrower terminates the Commitment pursuant to the provisions of
Article 2(5).

 

(2) If the execution and performance of this Agreement and any transactions
pursuant hereto shall constitute breach of any Laws and Ordinances binding on
any of the Lenders, such Lender shall notify the Borrower through the Agent
thereof, and (i) if the performance by such a Lender of the obligations to make,
fund, or maintain any Individual Advance is illegal, such a Lender may terminate
its Commitment as of the day immediately preceding the relevant day on which
such Laws and Ordinances shall constitute breach, and (ii) if the maintaining
the disbursed Individual Advance is illegal on or before the Due Date with
respect to such Individual Advance, such Lender may request the Borrower to pay
the total on the day before the relevant date when such Laws and Ordinances
shall constitute breach (or on the due date, if the applicable Laws and
Ordinances specifies any due date), as if the Due Date of such Individual
Advance were met.

 

(3) Extension of Commitment

 

  (i) Request for Extension of Commitment

When the Borrower desires to extend the Commitment, it shall request the
extension of the Commitment by submitting to the Agent the Request for Extension
of Commitment in the form of Attachment 7 hereto (executed under the signature
or seal filed by the Borrower with the Agent in advance) (hereinafter referred
to as the “Request for Extension”) specifying the proposed Commitment
Termination Date after such extension (hereinafter referred to as the “Extended
Commitment Termination Date”) not more than 90 days but not less than 45 days
prior to each Extension Date, subject to the satisfaction of all conditions set
forth in Article 32(3)(ii)(a) through (e) below on the Extension Date. The
Extended Commitment Termination Date shall be the Extension Date in two years of
such an Extension Date. The Borrower

 

- 59 -



--------------------------------------------------------------------------------

shall request that the Commitment shall be extended with the Extended Commitment
Termination Date being the same day for all Lenders. If the Borrower requests
for any extension of the Commitment concerning any Extension Date but such an
extension is not made due to failure to obtain consent of the Lenders having
more than 50% of total Commitment with respect to such request, then the
Borrower may not request extension of Commitment concerning an Extension Date
subsequent thereto. The Agent shall send a copy of the Request for Extension
received from the Borrower to each Lender without delay. In such cases, each
Lender shall conduct the sufficient credit evaluation of the Borrower at its
discretion and reply to the Agent whether or not it consents to the extension,
within a period of not more than 30 days after the Agent sends such notices. If
any Lender fails to inform the Agent of its decision within such period, it
shall be deemed that such a Lender did not consent to such extension. In no
event shall each Lender be obliged to consent to any extension. The Agent shall,
as soon as after the expiration of the reply period, give a notice to the
Borrower and respective Lenders of the result of each Lender’s reply, and if all
conditions set forth in Article 32(3)(ii)(a) below are satisfied as at the time
of expiration of the reply period, the Agent shall give a notice to the Borrower
and the Lenders consenting to the extension of the Commitment pursuant to
Article 32(3)(ii)(a) below (hereinafter referred to as the “Consenting Lenders”)
of the particulars of the Commitment so extended (including the Commitment
Amount for the Consenting Lenders and such other matters as deemed by the Agent
to be necessary; hereinafter referred to as the “Extension Statement”).

 

  (ii) Extension of Commitment

When the Borrower requests the extension of the Commitment pursuant to Article
32(3)(i), on such Extension Date, subject to the satisfaction of the conditions
set forth in (a) through (e) below, the Commitment shall be extended, with
respect to the Consenting Lenders, with the total amount of the Commitment
Amount of the Consenting Lenders at the Extension Date and the Extended
Commitment Termination Date that shall be the Commitment Termination Date after
extension. The Commitment Amount of each Lender at such Extension Date and
thereafter shall be equal to that of such Lender in effect before such Extension
Date. For

 

- 60 -



--------------------------------------------------------------------------------

the avoidance of doubt, the total principal amount in the definition of the
Unused Commitment Amount shall include the total principal amount of the
Individual Advance Payable of the Individual Advance that has been disbursed
before such Extension Date. Should the conditions provided in (a) through
(e) below not be satisfied, the Commitment shall not be extended in relation to
all Lenders.

 

  (a) The aggregate amount of the Commitment Amount for the Consenting Lenders
as of the expiration of the reply period as provided in Article 32(3)(i) shall
be in excess of 50% of the Total Commitment Amount as of such expiration.

 

  (b) No event as provided in Article 22(1)(i) through (v) or Article 22(2)(i)
through (ix) nor any circumstance which would with lapse of time or the giving
of notice or both constitute such event has occurred.

 

  (c) All the matters stated in Article 20(i) through (ix) are true and correct.

 

  (d) The covenants of the Borrower under Article 21 and any other obligations
to be performed by the Borrower have been performed or complied with.

 

  (e) As for the extension of such Commitment, the Borrower’s appropriate
intra-company procedures have been taken.

 

  (iii) Non-Extension of Commitment

The Commitment of a Lender who do not consent to extension of Commitment shall
terminate on the Commitment Termination Date before such extension with respect
to such Lender. In the event the Commitment is not extended, the Commitment of
each Lender shall terminate on the Commitment Termination Date with respect to
such Lender.

 

- 61 -



--------------------------------------------------------------------------------

Article 33 General Provisions

 

(1) Confidentiality

The Borrower shall not object to the disclosure as described in the following
Sub-paragraphs:

 

  (i) In the event that notice has been given as to non-disbursement of any
Individual Advance pursuant to Article 8(1), any Event of Default specified in
each Sub-paragraph of Article 22(1) or each Sub-paragraph of Article 22(2) or
any circumstance which would, with lapse of time or the giving of notice or both
or fulfillment of other conditions, constitute an Event of Default has occurred,
or the decision-making of the Majority Lenders is required pursuant to Article
27, the Agent and the Lenders may disclose to each other, to the extent
reasonably necessary, information on the Borrower and transactions with the
Borrower that has been obtained by the Agent and any of the Lenders in relation
to this Agreement or an agreement or arrangement other than this Agreement.

 

  (ii) In the event of the transfer of status pursuant to Article 29 or
assignment of the Individual Loan pursuant to Article 30, each Lender may
disclose information on this Agreement to the Assignee (including the Status
Transferee specified in Article 29) or a person who is considering the
assignment thereof (including a broker in such transfer or assignment) on the
condition that such Lender requires the recipient of such information to keep it
confidential. The information on this Agreement subject to the disclosure to
third parties pursuant to the preceding sentence, includes information on the
Borrower’s credibility obtained in relation to this Agreement, the contents of
this Agreement and matters related to this Agreement, and the contents of the
Individual Loan subject to assignment and matters related to such Individual
Loan, but excludes information on the Borrower’s credibility obtained through in
relation to an agreement or arrangement other than this Agreement.

 

- 62 -



--------------------------------------------------------------------------------

(2) Assumption of Risk, Indemnity and Indemnification and Compensation

 

  (i) In case where any documents furnished to the Agent or a Lender by the
Borrower have been lost, destroyed or damaged due to an accident, natural
disaster or any other cause which is beyond the control of the Agent or Lender,
the Borrower shall consult the Agent and perform its obligations hereunder in
accordance with the books, vouchers, etc., maintained by the Agent or such
Lender. Further, when so requested by the Agent or through the Agent by such
Lender, the Borrower shall forthwith furnish the substitute documents to the
Agent or to such Lender through the Agent.

 

  (ii) In the event a Lender or the Agent has deemed the signature or the seal
impression of a representative or agent of the Borrower used in transactions
hereunder to be genuine after checking with reasonable care such signature or
seal impression against those filed therewith by the Borrower, the Borrower
shall bear any damages and others that may arise from forgery, alteration,
unauthorized use, etc. of such signature or seal impression.

 

  (iii) The Borrower shall bear any damages and others incurred by a Lender or
the Agent due to the Borrower’s breach of provisions hereof or the Lender’s
performance or non-performance of indemnification pursuant to Article 25(4).

 

(3) Severability of this Agreement

Even if some and not all of the provisions of this Agreement become invalid,
illegal or unenforceable, the validity, legality and enforceability of the other
provisions hereof shall not be impaired or affected in any sense.

 

(4) Disapplication of Agreement on Bank Transactions, etc.

None of the provisions of an agreement on bank transactions or an agreement on
financial transactions that may have been submitted by the Borrower to a Lender
or executed between the Borrower and a Lender shall apply to this Agreement and
transactions pursuant thereto.

 

- 63 -



--------------------------------------------------------------------------------

(5) Notice

 

  (i) All notices hereunder shall be given in writing, expressly stating that
notice is given under this Agreement, addressed at the attention of each
recipient party hereto set forth in Schedule 1 attached hereto by any one of the
following methods. Any party hereto may change its addressee by giving
notification thereof to the Agent.

 

  (a) by hand delivery;

 

  (b) by registered mail or courier service;

 

  (c) by facsimile; or

 

  (d) by exchange delivery service (solely for the purpose of notices between a
Lender and the Agent).

 

  (ii) The above notice shall be deemed to have been duly given at the time when
the transmission thereof is confirmed as complete on the sender’s facsimile
transmitter in the case of facsimile transmission and at the time when it is
actually received by the addressee in other cases.

 

(6) Change in Matters Filed

 

  (i) In case of a change in the matters filed with the Agent such as the trade
name, representative, agent, signature, seal, address or any other matters
pertaining to any Lender, the Borrower, such Lender, the Borrower shall
immediately notify the Agent in writing.

 

  (ii) In case a notice under this Agreement is delayed or fails to reach a
Lender, the Borrower due to the failure of notification under Sub-paragraph
(a) above, such notice under this Agreement shall be deemed to have reached the
Lender, the Borrower as at the time when notice usually reaches.

 

(7) Settlement of Funds

Any commissions, etc. payable by one party to any of the other parties under
this Agreement shall be borne by the party making such payment.

 

- 64 -



--------------------------------------------------------------------------------

(8) Calculations

As for the calculations, unless there is a separate and express provision in
this Agreement, they shall be made on the daily pro-rated basis of 365 days year
(including the first day but excluding the last day) with divisions being made
at the end of the calculation with any fraction of less than one (1) yen being
rounded down.

 

(9) Preparation of Notary Deed or Other Document

Whenever so requested by the Agent or the Majority Lenders, the Borrower shall
forthwith take procedures necessary to execute a notary deed or other document
upon which enforcement without court trial is conferred de jure, with respect to
its obligations under this Agreement in which it admits such obligations and
agrees to the enforcement of them. All costs incurred in relation to the
preparation of such notary deed or other document shall be borne by the
Borrower.

 

(10) Governing Law and Jurisdiction

This Agreement is governed by and construed in accordance with Japanese law and
any dispute arising from or in connection with this Agreement shall be brought
before the Tokyo District Court, which shall have a non-exclusive jurisdiction.

 

(11) Language

This Agreement shall be prepared in the Japanese language and the version of
this Agreement so prepared shall constitute an original.

 

(12) Consultation

In the event that there arises a matter not provided herein or a question with
respect to the interpretation hereof among the parties hereto, the Borrower and
the Lenders shall consult one another through the Agent to resolve the matter.

IN WITNESS WHEREOF, the Borrower, Lenders and the Agent have caused this
Agreement to be executed in one original by their respective representatives.
The Agent shall retain such original copy and the Lenders and the Borrower will
received a copy thereof from the Agent.

December 28, 2007

 

- 65 -



--------------------------------------------------------------------------------

Borrower:

/s/ Masao Taguchi, President

Spansion Japan Limited

 

- 66 -



--------------------------------------------------------------------------------

Lender and Agent:

/s/ Nobuo Kuroyanagi, President

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

- 67 -



--------------------------------------------------------------------------------

Lender:

/s/ Atsunori Matsutani, General Manager,

Corporate Business Division III

The Norinchukin Bank

 

- 68 -



--------------------------------------------------------------------------------

Lender:

/s/ Hitoshi Ishimura, President

Resona Bank, Limited

 

- 69 -



--------------------------------------------------------------------------------

Lender:

/s/ Satoshi Saitou, Director and

General Manager of Aizu Branch

The Toho Bank, Ltd.

 

- 70 -